Exhibit 10.37

 

 

 

CREDIT AGREEMENT

Dated as of May 4, 2009

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

Each of

WACHOVIA CAPITAL MARKETS, LLC,

and

PNC CAPITAL MARKETS LLC,

as an Arranger

and

a Book Manager,

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Agent,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

and

Each of

JPMORGAN CHASE BANK, N.A.,

REGIONS BANK

and

SUNTRUST BANK,

as a Documentation Agent,

and

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.(b),

as Lenders

 

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

   1   Section 1.1.   

Definitions.

   1   Section 1.2.   

General; References to Times.

   22   Section 1.3.   

Financial Attributes of Non-Wholly Owned Subsidiaries.

   23

Article II. Credit Facility

   23   Section 2.1.   

Loans.

   23   Section 2.2.   

Rates and Payment of Interest on Loan.

   23   Section 2.3.   

Number of Interest Periods.

   24   Section 2.4.   

Repayment of Loans.

   25   Section 2.5.   

Prepayments.

   25   Section 2.6.   

Continuation.

   25   Section 2.7.   

Conversion.

   25   Section 2.8.   

Notes.

   26

Article III. Payments, Fees and Other General Provisions

   26   Section 3.1.   

Payments.

   26   Section 3.2.   

Pro Rata Treatment.

   27   Section 3.3.   

Sharing of Payments, Etc.

   27   Section 3.4.   

Several Obligations.

   28   Section 3.5.   

Minimum Amounts.

   28   Section 3.6.   

Administrative and Other Fees.

   28   Section 3.7.   

Computations.

   28   Section 3.8.   

Usury.

   29   Section 3.9.   

Agreement Regarding Interest and Charges.

   29   Section 3.10.   

Statements of Account.

   29   Section 3.11.   

Defaulting Lenders.

   29   Section 3.12.   

Taxes.

   30

Article IV. Yield Protection, Etc.

   32   Section 4.1.   

Additional Costs; Capital Adequacy.

   32   Section 4.2.   

Suspension of LIBOR Loans.

   33   Section 4.3.   

Illegality.

   33   Section 4.4.   

Compensation.

   34   Section 4.5.   

Treatment of Affected Loans.

   34   Section 4.6.   

Change of Lending Office.

   35   Section 4.7.   

Assumptions Concerning Funding of LIBOR Loans.

   35   Section 4.8.   

Affected Lenders.

   35

Article V. Conditions Precedent

   36   Section 5.1.   

Initial Conditions Precedent.

   36

Article VI. Representations and Warranties

   39   Section 6.1.   

Representations and Warranties.

   39

 

i



--------------------------------------------------------------------------------

  Section 6.2.  

Survival of Representations and Warranties, Etc.

   44

Article VII. Affirmative Covenants

   45   Section 7.1.  

Preservation of Existence and Similar Matters.

   45   Section 7.2.  

Compliance with Applicable Law and Material Contracts.

   45   Section 7.3.  

Maintenance of Property.

   45   Section 7.4.  

Conduct of Business.

   46   Section 7.5.  

Insurance.

   46   Section 7.6.  

Payment of Taxes and Claims.

   46   Section 7.7.  

Visits and Inspections.

   46   Section 7.8.  

Use of Proceeds.

   47   Section 7.9.  

Environmental Matters.

   47   Section 7.10.  

Books and Records.

   47   Section 7.11.  

Further Assurances.

   47   Section 7.12.  

New Subsidiaries/Guarantors.

   48   Section 7.13.  

REIT Status.

   48   Section 7.14.  

Exchange Listing.

   48

Article VIII. Information

   49   Section 8.1.  

Quarterly Financial Statements.

   49   Section 8.2.  

Year-End Statements.

   49   Section 8.3.  

Compliance Certificate.

   49   Section 8.4.  

Other Information.

   50   Section 8.5.  

Electronic Delivery of Certain Information.

   52   Section 8.6.  

Public/Private Information.

   54

Article IX. Negative Covenants

   54   Section 9.1.  

Financial Covenants.

   54   Section 9.2.  

Restricted Payments.

   55   Section 9.3.  

Indebtedness.

   55   Section 9.4.  

Certain Permitted Investments.

   55   Section 9.5.  

Investments Generally.

   56   Section 9.6.  

Liens; Negative Pledges; Other Matters.

   57   Section 9.7.  

Merger, Consolidation, Sales of Assets and Other Arrangements.

   57   Section 9.8.  

Fiscal Year.

   58   Section 9.9.  

Modifications of Organizational Documents.

   59   Section 9.10.  

Transactions with Affiliates.

   59   Section 9.11.  

ERISA Exemptions.

   59   Section 9.12.  

Non-Controlled Properties.

   59   Section 9.13.  

OFAC.

   59

Article X. Default

   60   Section 10.1.  

Events of Default.

   60   Section 10.2.  

Remedies Upon Event of Default.

   63   Section 10.3.  

Allocation of Proceeds.

   64

 

- ii -



--------------------------------------------------------------------------------

 

Section 10.4.

 

Performance by Agent.

   65  

Section 10.5.

 

Rights Cumulative.

   65

Article XI. The Agent

   65  

Section 11.1.

 

Authorization and Action.

   65  

Section 11.2.

 

Agent’s Reliance, Etc.

   66  

Section 11.3.

 

Notice of Defaults.

   67  

Section 11.4.

 

Wachovia as Lender.

   67  

Section 11.5.

 

Approvals of Lenders.

   67  

Section 11.6.

 

Lender Credit Decision, Etc.

   68  

Section 11.7.

 

Indemnification of Agent.

   68  

Section 11.8.

 

Successor Agent.

   69  

Section 11.9.

 

Titled Agents.

   70

Article XII. Miscellaneous

   70  

Section 12.1.

 

Notices.

   70  

Section 12.2.

 

Expenses.

   71  

Section 12.3.

 

Setoff.

   72  

Section 12.4.

 

Litigation; Jurisdiction; Other Matters; Waivers.

   72  

Section 12.5.

 

Successors and Assigns.

   73  

Section 12.6.

 

Amendments.

   76  

Section 12.7.

 

Nonliability of Agent and Lenders.

   78  

Section 12.8.

 

Confidentiality.

   78  

Section 12.9.

 

Indemnification.

   79  

Section 12.10.

 

Termination; Survival.

   81  

Section 12.11.

 

Severability of Provisions.

   81  

Section 12.12.

 

GOVERNING LAW.

   81  

Section 12.13.

 

Patriot Act.

   81  

Section 12.14.

 

Counterparts.

   82  

Section 12.15.

 

Obligations with Respect to Loan Parties.

   82  

Section 12.16.

 

Limitation of Liability.

   82  

Section 12.17.

 

Entire Agreement.

   82  

Section 12.18.

 

Construction.

   82  

Section 12.19.

 

Limitation of Liability of Trustees, Etc.

   83

 

SCHEDULE 1    Commitments SCHEDULE 1.1(A)    List of Loan Parties SCHEDULE
6.1.(b)    Ownership Structure SCHEDULE 6.1.(f)    Title to Properties; Liens
SCHEDULE 6.1.(g)    Indebtedness and Guaranties SCHEDULE 6.1.(h)    Litigation
SCHEDULE 6.1.(x)    Unencumbered Assets

 

- iii -



--------------------------------------------------------------------------------

EXHIBIT A

   Form of Assignment and Acceptance Agreement

EXHIBIT B

   Form of Notice of Borrowing

EXHIBIT C

   Form of Notice of Continuation

EXHIBIT D

   Form of Notice of Conversion

EXHIBIT E

   Form of Note

EXHIBIT F

   Form of Opinion of Counsel

EXHIBIT G

   Form of Compliance Certificate

EXHIBIT H

   Form of Guaranty

 

- iv -



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT (this “Agreement”) dated as of May 4, 2009, by and among
FEDERAL REALTY INVESTMENT TRUST, a real estate investment trust formed under the
laws of the State of Maryland (the “Borrower”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5.(b), each of WACHOVIA CAPITAL MARKETS, LLC and PNC CAPITAL
MARKETS LLC, as a Lead Arranger and Book Manager (each an “Arranger”), WACHOVIA
BANK, NATIONAL ASSOCIATION, as Agent, PNC BANK, NATIONAL ASSOCIATION, as
Syndication Agent (the “Syndication Agent”), and each of JPMORGAN CHASE BANK,
N.A., REGIONS BANK and SUNTRUST BANK, as a Documentation Agent (each a
“Documentation Agent”).

WHEREAS, the Lenders desire to make available to the Borrower a term loan
facility in the aggregate principal amount of $372,000,000, all on the terms and
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period, minus
(b) Capital Reserves.

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for any
LIBOR Loan, the rate obtained by dividing (a) LIBOR for such Interest Period by
(b) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently as referred to “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America to residents of the United States
of America). Any change in such maximum rate shall result in a change in the
Adjusted Eurodollar Rate on the date on which such change in such maximum rate
becomes effective. Notwithstanding the foregoing, “Adjusted Eurodollar Rate”
shall not, in any event, be less than one and one-half percent (1.50%).

 

1



--------------------------------------------------------------------------------

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by (a) Excluded Subsidiaries, (b) Unconsolidated
Affiliates and (c) the Specified Non-Wholly Owned Subsidiaries.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent to the Lenders from time to time.

“Affiliate” means (a) with respect to the Borrower, any Person (other than the
Agent or any Lender): (i) directly or indirectly controlling, controlled by, or
under common control with, the Borrower; (ii) directly or indirectly owning or
holding 10.0% or more (or 12.0% or more in the case of Morgan Stanley and its
affiliates) of any Equity Interest in the Borrower; or (iii) 10.0% or more (or
12.0% or more in the case of Morgan Stanley and its affiliates) of whose voting
stock or other Equity Interest is directly or indirectly owned or held by the
Borrower; and (b) with respect to any other specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise. The Affiliates of a Person shall
include any officer or director of such Person. In no event shall the Agent or
any Lender be deemed to be an Affiliate of the Borrower.

“Agent” means Wachovia Bank, National Association, as contractual representative
for the Lenders under the terms of this Agreement, and any of its successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level in such table shall effect a change in the Applicable Margin on
the Business Day on which such change occurs. During any period that the
Borrower has received Credit Ratings that are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings unless such
two Credit Ratings are separated by more than one Level, in which case the
Applicable Margin shall be determined by the Level immediately below the higher
of such two Credit Ratings. During any period for which the Borrower has
received a Credit Rating from only one Rating Agency, then the Applicable Margin
shall be determined based on such Credit Rating. During any period for which the
Borrower has not received a Credit Rating from either Rating Agency, then the
Applicable Margin shall be determined based on Level 5. As of the Agreement
Date, and thereafter until changed as provided above, the Applicable Margin is
determined based on Level 2.

 

- 2 -



--------------------------------------------------------------------------------

Level

   Borrower’s Credit Rating
(S&P/Moody’s)    Applicable Margin for
LIBOR Loans     Applicable Margin for
Base Rate Loans  

1

   A-/A3    2.75 %   0.00 %

2

   BBB+/Baa1    3.00 %   0.00 %

3

   BBB/Baa2    3.25 %   0.00 %

4

   BBB-/Baa3    3.50 %   0.00 %

5

   < BBB-/Baa3    4.25 %   0.25 %

“Approved Fund” means any Fund that is administered, managed and controlled by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.

“Arranger” means each of Wachovia Capital Markets, LLC and PNC Capital Markets
LLC, together with their respective successors and permitted assigns.

“Assignee” has the meaning given that term in Section 12.5.(b).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Base Rate” means, on any date of determination, the per annum rate of interest
equal to the greatest of (a) the Prime Rate on such date, (b) the Federal Funds
Rate on such date plus one-half of one percent (0.50%) or (c) the Adjusted
Eurodollar Rate that would be applicable for a LIBOR Loan having a one-month
Interest Period commencing on such date (or if such date is not a Business Day,
on the immediately preceding Business Day) plus the amount by which the
Applicable Margin for LIBOR Loans exceeds the Applicable Margin for Base Rate
Loans. Any change in the Base Rate resulting from a change in the Prime Rate,
the Federal Funds Rate or the Adjusted Eurodollar Rate shall become effective as
of 12:01 a.m. on the Business Day on which each such change occurs. The Base
Rate is a reference rate used by the Lender acting as the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Agent or any other Lender on any
extension of credit to any debtor.

“Base Rate Loan” means a Loan bearing interest at a rate based on the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Charlotte, North Carolina or New York, New York are authorized or
required to close and (b) with reference to a LIBOR Loan, any such day that is
also a day on which dealings in Dollar deposits are carried out in the London
interbank market.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Reserves” means, for any period and with respect to any: (a) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments), an
amount equal to (i) $0.15 per square foot times (ii) a fraction, the numerator
of which is the number of days in such period and the denominator of which is
365; provided, however, no capital reserves shall be required with respect to
any portion of any such Property which is leased under a ground lease to a third
party that owns the improvements on such portion of such Property; or
(b) Multifamily Property, an amount equal to (i) $200 per apartment unit in such
Multifamily Property times (ii) a fraction, the numerator of which is the number
of days in such period and the denominator of which is 365. If the term Capital
Reserves is used without reference to any specific Property, then the amount
shall be determined on an aggregate basis with respect to all Retail Properties
and Multifamily Properties of the Borrower and its Subsidiaries and a
proportionate share of all Retail and Multifamily Properties of all
Unconsolidated Affiliates.

“Capitalization Rate” means 8.00%.

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

- 4 -



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1. in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule 1 attached hereto as such Lender’s “Commitment
Amount.”

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Properties that are under development or will
commence development within twelve months from any date of determination.

“Construction Budget” means the fully-budgeted costs for the acquisition and
construction of a given parcel of real property (including, without limitation,
the cost of acquiring such parcel of real property, reserves for construction
interest and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs) as reasonably determined by the Borrower in good faith.

“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Guarantor that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Guarantor has the right to take the following actions without the need to obtain
the consent of any Person (other than the Requisite Lenders if required pursuant
to this Agreement): (a) to create Liens on such Property as security for
Indebtedness of the Borrower or such Guarantor, as applicable, and (b) to sell,
convey, transfer or otherwise dispose of such Property.

“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.

“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of the Loan owing to such Lender
to (b) the aggregate unpaid principal amount of all Loans.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of the Borrower.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means any Lender, as reasonably determined by the Agent,
that (a) has failed to pay over to the Agent or any other Lender any amount
required to be paid by it hereunder within one Business Day of the date when
due, unless such amount is the subject of a good faith dispute, or (b) has (or
has a parent corporation that has) (i) become or is insolvent or

 

- 5 -



--------------------------------------------------------------------------------

(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Development Property” means a Property (a) that otherwise qualifies as an
Eligible Property, except that it is not yet a Retail Property or Multifamily
Property, but it is being developed to become one, and (b) that is either
(i) Construction-in-Process or (ii) an Unstabilized Property.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s Pro
Rata Share of EBITDA of its Unconsolidated Affiliates. EBITDA will be adjusted
to remove all impact of straight lining of rents.

 

- 6 -



--------------------------------------------------------------------------------

“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Agent and (ii) unless an Event of Default shall exist, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property or Multifamily Property;
(b) neither such Property, nor any interest of the Borrower or any Subsidiary
therein (and if such Property is owned by a Subsidiary, none of the Borrower’s
direct or indirect ownership interests in such Subsidiary) is subject to any
Lien other than Permitted Liens (excluding Permitted Liens of the type described
in clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge; (c) such Property is free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property; and (d) if such Property is (i) leased by the Borrower, a
Subsidiary or Unconsolidated Affiliate pursuant to a Ground Lease or other
lease, (ii) the lessor’s interest in such Property is subject to a Mortgage and
(iii) such Ground Lease or lease is subordinate to such Mortgage, then the
mortgagee shall have executed a customary non-disturbance agreement with respect
to the rights of the Borrower, such Subsidiary or Unconsolidated Affiliate under
the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

- 7 -



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary; and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Existing Term Loan Agreement” means that certain Credit Agreement dated as of
November 9, 2007 by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wachovia Bank, National Association, as Agent, and the
other parties thereto.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

- 8 -



--------------------------------------------------------------------------------

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
Pro Rata Share of the Fixed Charges of Unconsolidated Affiliates (other than
intercompany amounts) of the Borrower shall be included in determinations of
Fixed Charges.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, for a given period, income of the Borrower and
its Subsidiaries available for common shareholders before depreciation and
amortization of real estate assets and before extraordinary items less gains and
losses on sale of real estate determined on a consolidated basis in accordance
with GAAP applied on a consistent basis for such period. Adjustments for
Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro rata
share of funds from operations on the same basis.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law.

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be

 

- 9 -



--------------------------------------------------------------------------------

terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease or master lease.

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include each Material Subsidiary (unless an Excluded
Subsidiary or a Subsidiary that owns any Non-Controlled Property.)

“Guaranty,” “Guaranteed,” “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. When not otherwise specified, “Guaranty” as used herein shall mean
the Guaranty to which the Guarantors are parties substantially in the form of
Exhibit H.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) accounts payable; (c) all obligations
of such Person, whether or not for money borrowed (i) represented by notes
payable, or drafts accepted, in each case representing

 

- 10 -



--------------------------------------------------------------------------------

extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (d) Capitalized
Lease Obligations of such Person; (e) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment); (f) all Off-Balance Sheet Obligations of such
Person; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness, in an amount equal to the Derivatives Termination Value thereof;
(j) all Indebtedness of other Persons which such Person has Guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (k) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (l) such Person’s Pro Rata Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. By way of example only and not in limitation of the
preceding sentence, Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Pro Rata Share of the ownership of such
partnership or joint venture (except if such Indebtedness, or any portion
thereof, is recourse to such Person, in which case the greater of such Person’s
Pro Rata Share of such Indebtedness or the amount of the recourse portion of the
Indebtedness, shall be included as Indebtedness of such Person). All Loans shall
constitute Indebtedness of the Borrower.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s Pro Rata Share of Interest Expense of
Unconsolidated Affiliates for such period.

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending 1, 3 or 6 months thereafter, as the Borrower may select in the Notice of
Borrowing, a Notice of Continuation or a Notice of Conversion, as the case may
be, except that each Interest Period that commences on the last

 

- 11 -



--------------------------------------------------------------------------------

Business Day of a calendar month, or on a day for which there is no
corresponding day in the appropriate subsequent calendar month, shall end on the
last Business Day of the appropriate subsequent calendar month. Notwithstanding
the foregoing: (i) if any Interest Period would otherwise end after the
Termination Date, such Interest Period shall end on the Termination Date and
(ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Lender” means each financial institution from time to time party hereto as a
“Lender”,” together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Agent in writing
from time to time.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period. If for any reason such rate is not
available, LIBOR shall be, for any Interest Period, the rate per annum
reasonably determined by the Agent as the rate of interest at which Dollar
deposits in the approximate amount of the LIBOR Loan comprising part of such
borrowing would be offered by the Agent to major banks in the London interbank
Eurodollar market at their request at or about 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

 

- 12 -



--------------------------------------------------------------------------------

“LIBOR Loan” means a Loan bearing interest at a rate based on LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument (other than a Derivatives Contract) now or hereafter
executed and delivered by a Loan Party in connection with, pursuant to or
relating to this Agreement.

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations. Schedule 1.1.(A) sets forth the Loan
Parties in addition to the Borrower as of the Agreement Date.

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g).

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity

 

- 13 -



--------------------------------------------------------------------------------

Interests), in each case on or prior to the date on which all Loans are
scheduled to be due and payable in full. For purposes of this definition, Equity
Interests in any of the following Subsidiaries which the Borrower is obligated
to acquire pursuant to currently existing agreements with the holders of such
Equity Interest shall not be considered to be Mandatorily Redeemable Stock:
Congressional Plaza Associates, LLC; Street Retail West 7, L.P.; FR Pike 7
Limited Partnership; Federal Realty Partners L.P.; FR Leesburg Plaza, LP; and
NVI-Avenue, LLC.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders and the Agent under any of
the Loan Documents or (e) the timely payment of the principal of or interest on
the Loans or other amounts payable in connection therewith.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew (if renewable by its terms) by any party
thereto could reasonably be expected to have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 10.1.(e)(i).

“Material Subsidiary” means any Subsidiary to which more than two percent of
Adjusted Total Asset Value is attributable on an individual basis.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note secured by a first priority
Mortgage of which the Borrower, a Guarantor or one of their respective
Subsidiaries is the holder and retains the rights of collection of all payments
thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments.

 

- 14 -



--------------------------------------------------------------------------------

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss insurance but
excluding pre-paid rents and revenues and security deposits except to the extent
applied in satisfaction of tenants’ obligations for rent) minus (b) all expenses
paid (excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower or any Subsidiary and any property
management fees) minus (c) the Capital Reserves for such Property as of the end
of such period minus (d) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such same Person being converted or exchanged in
connection with such Equity Issuance) received by such Person in respect of such
Equity Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Note” has the meaning given that term in Section 2.8.

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loans.

 

- 15 -



--------------------------------------------------------------------------------

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.6. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Agent or any Lender of every kind, nature
and description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower or a Subsidiary is collecting rent, or for which
a lease has been signed but the term has not yet commenced, to (b) the total
square footage of such Property available for lease; provided, that, in the case
of a Multifamily Property, “Occupancy Rate” means the ratio, expressed as a
percentage, of (a) the net rentable units of such Multifamily Property for which
the Borrower or a Subsidiary is collecting rent, or for which a lease has been
signed but the term has not yet commenced, to (b) the total units of such
Multifamily Property available for lease.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury, and any successor Governmental Authority for such
office.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

“Participant” has the meaning given that term in Section 12.5.(d).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required

 

- 16 -



--------------------------------------------------------------------------------

to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor, which
obligations have been subordinated to the obligations owing by the Borrower and
the Guarantors under the Loan Documents on terms satisfactory to the Agent;
(g) Liens in existence as of the Agreement Date set forth in Part II of
Schedule 6.1.(f); and (h) Liens securing Indebtedness permitted by Section 9.6.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests; (b) paid or payable to the Borrower or a Subsidiary; or
(c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity Interests in full.

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

- 17 -



--------------------------------------------------------------------------------

“Principal Office” means the office of the Agent located at One Wachovia Center,
Charlotte, North Carolina, or such other office of the Agent as the Agent may
designate from time to time.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Pro Rata Share” means, with respect to any Subsidiary that is not a Wholly
Owned Subsidiary or any Unconsolidated Affiliate, the greater of (a) the nominal
direct and indirect ownership interest (expressed as a percentage) in such
Subsidiary or Unconsolidated Affiliate or (b) the relative direct and indirect
economic interest (calculated as a percentage) in such Subsidiary or
Unconsolidated Affiliate determined in accordance with the organizational
document of such Subsidiary or Unconsolidated Affiliate.

“Rating Agency” means S&P or Moody’s, as applicable.

“Register” has the meaning given that term in Section 12.5.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders holding at least 66- 2/3% of
the principal amount of the aggregate outstanding Loans. Loans held by
Defaulting Lenders shall be disregarded when determining the Requisite Lenders.
At all times during which Wachovia is acting as the Agent and the Credit
Percentage of Wachovia is not less than thirteen percent (13.00%), Requisite
Lenders shall, in any event, include Wachovia for the following purposes:
(a) any amendment to the financial covenants set forth in Section 9.1. or to any
of the definitions related thereto, (b) any waivers of any Defaults or Events of
Default resulting from a breach of the financial covenants set forth in
Section 9.1., or (c) any amendment to, or waivers of any Defaults or Events of
Default resulting from a breach of, Section 10.1.(m).

 

- 18 -



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operations officer, and in the case of the Borrower, the Senior Vice
President-Capital Markets & Investor Relations or the Vice President-Chief
Accounting Officer of the Borrower.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

“Retail Property” means (a) any Property identified as a “Retail Property” on
Schedule 6.1.(x) and (b) any Property, a substantial use of which, is the retail
sale of goods and services.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in,
or determined to be resident in, a country that is subject to a country
sanctions program administered and enforced by OFAC described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise officially
published by OFAC from time to time.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC available at or through
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise officially
published from time to time.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s Pro Rata Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable on an individual basis.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person if such affiliate is not itself Solvent) are each
in excess of the fair valuation of its total liabilities (including all
contingent liabilities computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that could
reasonably be expected to become an actual and matured liability); (b) such
Person is able to pay its debts or other obligations in the ordinary course as
they mature; and (c) such Person has capital not unreasonably small to carry on
its business and all business in which it proposes to be engaged.

 

- 19 -



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Specified Non-Wholly Owned Subsidiaries” means Congressional Plaza Associates,
LLC; FRIT Escondido Promenade, LLC; and Street Retail West 7, L.P.

“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least 85%.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Borrower and Subsidiaries determined on a consolidated basis plus
(a) accumulated depreciation and amortization minus the following (to the extent
reflected in determining stockholders’ equity of the Borrower and its
Subsidiaries): (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.

“Taxes” has the meaning given that term in Section 3.12.(a).

“Termination Date” means July 27, 2011.

“Titled Agents” means each of the Arrangers, the Syndication Agent, and the
Documentation Agents and their respective successors and permitted assigns.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) accounts
receivable (other than accounts receivable owing by Affiliates of the Borrower
and its Subsidiaries), plus (c) with respect to each Stabilized Property owned
by the Borrower or any Subsidiary, (i) EBITDA attributable to such Property for
the fiscal quarter most recently ended (adjusted for acquisitions and
dispositions) times (ii) 4, divided by (iii) the Capitalization Rate, plus
(d) the GAAP book value of Properties acquired during the most recent quarter,
plus (e) Construction-in-Process until the earlier of the

 

- 20 -



--------------------------------------------------------------------------------

(i) one year anniversary date of project completion or (ii) the second quarter
after the project achieves an Occupancy Rate of 85%, plus (f) the GAAP book
value of Unimproved Land, Mortgage Receivables and other promissory notes. The
Borrower’s Pro Rata Share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. For purposes of determining Total Asset
Value, EBITDA from Properties acquired or disposed of by the Borrower and its
Subsidiaries during the period of determination shall be excluded from
clause (b) above.

“Total Indebtedness” means all Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis.

“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means, for any period, NOI from (a) Wholly Owned
Properties; (b) Controlled Properties; and (c) Non-Controlled Properties, all of
which have been owned for the entire period and as adjusted for any
non-recurring items during the reporting period. For purposes of this
definition, Non-Controlled Properties are limited to the following properties:
Congressional Plaza, Congressional Plaza Apartments, Escondido Promenade, Galaxy
Building (Hollywood) and 7001 Hollywood Boulevard (Peterson).

“Unencumbered Asset Value” means (a) the Unencumbered Adjusted NOI for the
fiscal quarter most recently ending times 4 divided by the Capitalization Rate,
plus (b) the GAAP book value of all Properties acquired during the fiscal
quarter most recently ended which Properties are not subject to any Lien other
than Permitted Liens (excluding Permitted Liens of the type described in
clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge, plus (c) the GAAP book value of Development Property not subject to any
Lien other than Permitted Liens (excluding Permitted Liens of the type described
in clauses (g) and (h) of the definition thereof) or subject to any Negative
Pledge, until the earlier of (i) the one year anniversary date of project
completion or (ii) the second quarter after the project achieves an Occupancy
Rate of 85%. For purposes of this definition, to the extent the Unencumbered
Asset Value attributable to Controlled Properties, Non-Controlled Properties and
Development Properties would exceed 20% of the Unencumbered Asset Value, such
excess shall be excluded.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most

 

- 21 -



--------------------------------------------------------------------------------

recent valuation date for such Plan, but only to the extent that such excess
represents a potential liability of a member of the ERISA Group to the PBGC or
any other Person under Title IV of ERISA.

“Unimproved Land” consists of land on which no development (other than paving or
other improvements that are not material and are temporary in nature) has
occurred and for which no development is planned in the 12 months following any
date of determination.

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.
Indebtedness of the Borrower or a Subsidiary that is secured solely by Equity
Interests of a Subsidiary or Unconsolidated Affiliate shall be considered to be
Unsecured Indebtedness.

“Unstabilized Property” means a Property (a) the improvements on which were
completed within twelve months prior to any date of determination; and (b) which
has not achieved an Occupancy Rate of 85%.

“Wachovia” means Wachovia Bank, National Association, together with its
successors and permitted assigns.

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Guarantor that
is a Wholly Owned Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Agent
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections,” “Articles,”
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or

 

- 22 -



--------------------------------------------------------------------------------

agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
direct or indirect Subsidiary of the Borrower and a reference to an “Affiliate”
means a reference to an Affiliate of the Borrower. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only and neither limit nor amplify the provisions of this Agreement.
Unless otherwise indicated, all references to time are references to Charlotte,
North Carolina, time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

When determining the Borrower’s compliance with any financial covenant contained
in any of the Loan Documents, only the Borrower’s Pro Rata Share of the
financial attributes of a Subsidiary that is not a Wholly Owned Subsidiary shall
be included.

ARTICLE II. CREDIT FACILITY

Section 2.1. Loans.

(a) Generally. Subject to the terms and conditions hereof, on the Effective Date
each Lender severally and not jointly agrees to make a Loan to the Borrower in a
principal amount not to exceed the amount of such Lender’s Commitment. Once
repaid, the principal amount of a Loan may not be reborrowed.

(b) Requesting. The Borrower shall give the Agent notice pursuant to the Notice
of Borrowing of the borrowing of the Loans no later than 11:00 a.m. on the date
three Business Days prior to the anticipated Effective Date. Such Notice of
Borrowing shall be irrevocable once given and binding on the Borrower.

(c) Disbursements of Loan Proceeds. No later than 1:00 p.m. on the Effective
Date, each Lender will make available for the account of its applicable Lending
Office to the Agent at the Principal Office, in immediately available funds, the
proceeds of the Loan to be made by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article V. for such borrowing, the Agent will
make the proceeds of such borrowing available to the Borrower no later than 2:00
p.m. on such date and at the account specified by the Borrower in the Notice of
Borrowing.

Section 2.2. Rates and Payment of Interest on Loan.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time) plus the Applicable Margin; and

 

- 23 -



--------------------------------------------------------------------------------

(ii) during such periods as such Loan is a LIBOR Loan, at the Adjusted
Eurodollar Rate for such Loan for the Interest Period therefor plus the
Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including,
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b) Payment of Interest. Accrued and unpaid interest on each Loan shall be
payable (i) in the case of a Base Rate Loan, monthly in arrears on the first day
of each calendar month, (ii) in the case of a LIBOR Loan, in arrears on the last
day of each Interest Period therefor, and, if such Interest Period is longer
than three months, at three-month intervals following the first day of such
Interest Period, and (iii) in the case of any Loan, in arrears upon the payment,
prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.

(c) Ratings Change. If the Applicable Margin shall change as a result of a
change in the Borrower’s Credit Rating and then within a 90-day period change
back to the Applicable Margin in effect at the beginning of such period as a
result of another change in such Credit Rating, and (i) if the initial change in
the Applicable Margin was an increase, then the Borrower will receive as a
credit against its Obligations for the period during which the increase existed
any incremental interest expense with respect to the Loans the interest rate on
which included the Applicable Margin and (ii) if the initial change in the
Applicable Margin was a decrease, then the Borrower shall promptly pay to the
Agent for the ratable benefit of the Lenders for the period during which the
increase existed determined as if such decrease had not occurred additional
interest with respect to the Loans the interest rate on which included the
Applicable Margin.

Section 2.3. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

- 24 -



--------------------------------------------------------------------------------

Section 2.4. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date.

Section 2.5. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay the Loans, in
whole or in part, at any time without premium or penalty. The Borrower shall
give the Agent at least one Business Day’s prior written notice of the
prepayment of the Loans.

(b) Derivatives Contracts. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Derivatives Contract
between the Borrower and any Lender (or any Affiliate of any Lender).

Section 2.6. Continuation.

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender holding any such Loan being Continued by telecopy, or other
similar form of transmission, of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, or if an Event of Default shall exist at the
end of the current Interest Period of a LIBOR Loan, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.7. or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.7. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be

 

- 25 -



--------------------------------------------------------------------------------

given not later than 11:00 a.m. on the date of any proposed Conversion into Base
Rate Loans and on the third Business Day prior to the date of any proposed
Conversion into LIBOR Loans. Promptly after receipt of a Notice of Conversion,
the Agent shall notify each Lender holding a Loan being Converted by telecopy,
or other similar form of transmission, of the proposed Conversion. Subject to
the restrictions specified above, each Notice of Conversion shall be by
telephone (confirmed immediately in writing) or telecopy in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

Section 2.8. Notes.

(a) Notes. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit E (each a “Note”), payable to the order of such Lender in a principal
amount equal to the amount of its Commitment and otherwise duly completed,
unless the Agent receives notice from any Lender that it does not desire to
receive a Note, in which case the Loan made by such Lender shall not be
evidenced by a Note.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower, absent
manifest error; provided, however, that the failure of a Lender to make any such
record shall not affect the obligations of the Borrower under any of the Loan
Documents.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at the expense of
such Lender execute and deliver to such Lender a new Note dated the date of such
lost, stolen, destroyed or mutilated Note.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.3.,
the

 

- 26 -



--------------------------------------------------------------------------------

Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 5:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein:

(a) the making of the Loans under Section 2.1. shall be made, pro rata according
to amounts of the Lenders’ respective Commitments;

(b) each payment or prepayment of principal of Loans by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans held by them;

(c) each payment of interest on the Loans by the Borrower shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the respective Lenders; and

(d) the Conversion and Continuation of the Loans of a particular Type (other
than Conversions provided for by Section 4.5.) shall be made pro rata among the
Lenders according to the amounts of their respective Loans and the then current
Interest Period for each Lender’s portion of each Loan of such Type shall be
coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or other Loan Party through the exercise
of any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.3., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.3., as applicable. To such end, all the Lenders shall make

 

- 27 -



--------------------------------------------------------------------------------

appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders pursuant
to this Section may exercise all rights of set-off, banker’s lien, counterclaim
or similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Generally. Base Rate Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof. LIBOR Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$1,000,000 in excess of that amount.

(b) Prepayments. Each voluntary prepayment of the Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof (or, if less, the aggregate principal amount of Loans then outstanding).

Section 3.6. Administrative and Other Fees.

The Borrower agrees to pay the administrative and other fees of the Agent as may
be agreed to in writing by the Borrower and the Agent from time to time.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except in the case
of Base Rate Loans which shall be computed on the basis of a year of 365 or 366
days, as applicable, and the actual number of days elapsed.

 

- 28 -



--------------------------------------------------------------------------------

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
except to the extent the payment thereof as principal would result in the
payment of amounts under Section 4.4., in which case such amount shall be paid
to the Borrower or whomever else may be legally entitled thereto. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

Section 3.9. Agreement Regarding Interest and Charges.

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, closing fees, underwriting fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
in each case in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due.

Section 3.10. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error. The failure of the Agent
to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

Section 3.11. Defaulting Lenders.

(a) Generally. If a Lender shall become a Defaulting Lender, then, in addition
to the rights and remedies that may be available to the Agent or the Borrower
under this Agreement or Applicable Law, such Defaulting Lender’s right to
participate in the administration of the Loans, this Agreement and the other
Loan Documents, including, without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Requisite Lenders, shall be suspended
during the period such Lender remains a Defaulting Lender. If a Lender is a
Defaulting Lender because it has failed to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder

 

- 29 -



--------------------------------------------------------------------------------

(without giving effect to any notice or cure periods), in addition to other
rights and remedies which the Agent or the Borrower may have under the
immediately preceding provisions or otherwise, the Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made, at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest.

(b) Purchase of Defaulting Lender’s Loan. The Borrower may, by giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders demand
that such Defaulting Lender assign the unpaid principal balance of its Loan to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. Upon
any such purchase or assignment, the Defaulting Lender’s interest in the Loans
and its rights hereunder with respect thereto (but not its liability in respect
thereof or under the Loan Documents or this Agreement to the extent the same
relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 12.5.(b) shall
pay to the Agent an assignment fee in the amount of $7,000. A Defaulting Lender
shall be entitled to receive amounts owed to it by the Borrower under the Loan
Documents which accrued prior to the date of the default by the Defaulting
Lender, to the extent the same are received by the Agent from or on behalf of
the Borrower. There shall be no recourse against any Lender or the Agent for the
payment of such sums except to the extent of the receipt of payments from any
other party or in respect of the Loans.

Section 3.12. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) with respect
to the Agent or a Lender that would not be imposed but for a connection between
the Agent or such Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Agent or such
Lender pursuant to or in respect of this Agreement or any other Loan Document),
(iii) any taxes imposed on or measured by any Lender’s assets, net income, gross
receipts or branch profits, (iv) any withholding taxes payable with respect to
payments hereunder or under any other Loan Document under Applicable Law as
currently interpreted and applied as of the Agreement Date, and (v) any taxes
arising after the Agreement Date solely as a result of or attributable to a
Lender changing its designated Lending Office after the date such Lender becomes
a party hereto (such non-excluded items being collectively called “Taxes”). If
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Taxes pursuant to any Applicable Law,
then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted prior to the date the same would become
delinquent;

 

- 30 -



--------------------------------------------------------------------------------

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) without duplication of amounts paid pursuant to the immediately preceding
clause (i), pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent. The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above (or in respect thereof, under subsection (b) above) to
any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender, Participant or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant, to the
extent it may lawfully do so, fails to deliver

 

- 31 -



--------------------------------------------------------------------------------

the above forms or other documentation, then the Agent may withhold from any
payments to be made to such Lender under any of the Loan Documents such amounts
as are required by the Internal Revenue Code. If any Governmental Authority
asserts that the Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Lender, such Lender shall indemnify the Agent therefor, including all penalties
and interest, any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, and costs and expenses (including all reasonable
fees and disbursements of any law firm or other external counsel and the
allocated cost of internal legal services and all disbursements of internal
counsel) of the Agent. The obligation of the Lenders under this Section shall
survive repayment of all Obligations and the resignation or replacement of the
Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such Loans or such obligation or
the maintenance by such Lender of capital in respect of its Loan (such increases
in costs and reductions in amounts receivable being herein called “Additional
Costs”), to the extent resulting from any Regulatory Change that: (i) changes
the basis of taxation of any amounts payable to such Lender under this Agreement
or any of the other Loan Documents in respect of its Loan (other than taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges which are excluded from the definition of Taxes pursuant to the first
sentence of Section 3.12.(a) or payable as a result of failing to deliver forms
required by Section 3.12.(c)); or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other reserve requirement to the
extent utilized in the determination of the Adjusted Eurodollar Rate for such
Loan) relating to any extensions of credit or other assets of, or any deposits
with or other liabilities of, such Lender, or any commitment of such Lender; or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the

 

- 32 -



--------------------------------------------------------------------------------

Borrower (with a copy to the Agent), the obligation of such Lender to Continue,
or to Convert any other Type of Loans into, LIBOR Loans hereunder shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 4.5. shall apply).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Agent or such Lender to compensation under any of
the preceding subsections of this Section as promptly as practicable; provided,
however, the failure of the Agent or any Lender to give such notice shall not
release the Borrower from any of its obligations hereunder (and in the case of a
Lender, to the Agent); provided further that no Lender shall be entitled to
claim any additional cost, reduction in amounts, loss, tax or other additional
amount under this Article IV if such Lender fails to provide such notice to the
Borrower within 180 days of the date such Lender becomes aware of the occurrence
of the event giving rise to the additional cost, reduction in amounts, loss, tax
or other additional amount. The Agent or such Lender agrees to furnish to the
Borrower (and in the case of a Lender, to the Agent) a certificate setting forth
the basis and amount of each request by the Agent or such Lender for
compensation under this Section. Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any Adjusted Eurodollar Rate for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted Eurodollar Rate for
such Interest Period, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the Adjusted Eurodollar Rate will not adequately and fairly reflect the
cost to the Lenders of maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful after the Agreement Date for such Lender to honor its
obligation to maintain LIBOR Loans hereunder, then such Lender shall promptly
notify the Borrower thereof (with a copy to the

 

- 33 -



--------------------------------------------------------------------------------

Agent) and such Lender’s obligation to Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended until such time as such Lender
may again maintain LIBOR Loans (in which case the provisions of Section 4.5.
shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b), 4.2. or 4.3., then
such Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for LIBOR Loans (or,
in the case of a Conversion required by Section 4.1.(b) or 4.3., on such earlier
date as such Lender may specify to the Borrower with a copy to the Agent) and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1. or 4.3. that gave rise to such
Conversion no longer exist:

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be Continued by such Lender as LIBOR Loans
shall be Continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as Base
Rate Loans.

 

- 34 -



--------------------------------------------------------------------------------

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans of other Lenders are outstanding, then such Lender’s Base
Rate Loans shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding LIBOR Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with the respective unpaid
principal amount of the Loans held by each of the Lenders.

Section 4.6. Change of Lending Office.

Each Lender agrees that it will file any certificate or document reasonably
requested by the Borrower and use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such filing
or designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that any such Lender shall have no
obligation to designate a Lending Office located in the United States of America
if such Lender has no office in the United States of America at the time of
designation.

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.12. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans shall be
suspended pursuant to Section 4.1.(b) or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, then, so
long as there does not then exist any Event of Default, the Borrower may demand
that such Lender (the “Affected Lender”), and upon such demand the Affected
Lender shall promptly, assign its Loan to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.5.(b) for a purchase price to be
agreed upon by the Affected Lender and the Eligible Assignee. Each of the Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower

 

- 35 -



--------------------------------------------------------------------------------

of its rights under this Section shall be at the Borrower’s sole cost and
expenses and at no cost or expense to the Agent, the Affected Lender or any of
the other Lenders. Subject to the proviso to Section 4.1.(c), the terms of this
Section shall not in any way limit the Borrower’s obligation to pay to any
Affected Lender compensation owing to such Affected Lender pursuant to
Section 3.12. or 4.1. for periods up to the date of replacement.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to make the Loans on the Effective Date is subject
to the following conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower and complying with the applicable provisions
of Section 2.8. executed by the Borrower;

(iii) The Guaranty executed by each Guarantor existing as of the Effective Date;

(iv) An opinion of counsel to the Loan Parties, addressed to the Agent and the
Lenders, in substantially the form set forth in Exhibit F;

(v) The declaration of trust of the Borrower certified as of a recent date by
the Secretary of State of the state of its incorporation;

(vi) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(vii) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver the Notice of Borrowing
and Notices of Continuation and Notices of Conversion;

(viii) Copies, certified by the Secretary or Assistant Secretary of the
Borrower, of (i) the bylaws of the Borrower and (ii) all corporate (or
comparable) action taken by the Borrower to authorize the execution, delivery
and performance of the Loan Documents to which the Borrower is a party;

 

- 36 -



--------------------------------------------------------------------------------

(ix) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
state of formation of such Guarantor;

(x) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by (or other comparable
evidence from) the Secretary of State of the state of formation of each such
Guarantor and certificates of qualification to transact business or other
comparable certificates issued by (or other comparable evidence from) each
Secretary of State (and any state department of taxation, as applicable) of each
state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(xi) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

(xii) Copies certified by the Secretary or Assistant Secretary of each Guarantor
(or other individual performing similar functions) of (i) the by-laws of such
Guarantor, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity,
(ii) all corporate, partnership, member or other necessary action taken by such
Guarantor to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and (iii) the articles of incorporation,
articles of organization, certificate of limited partnership or other comparable
organizational instrument (if any) of such Guarantor;

(xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

(xiv) Evidence of payment in full of all Indebtedness owed by the Borrower under
the Existing Term Loan Agreement;

(xv) A Compliance Certificate calculated as of December 31, 2008 (giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);

(xvi) The Notice of Borrowing; and

 

- 37 -



--------------------------------------------------------------------------------

(xvii) Such other documents, agreements and instruments as the Agent on behalf
of the Lenders may reasonably request; and

(b) In the good faith judgment of the Agent and the Lenders:

(i) There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents; and

(c) No Default or Event of Default shall exist as of the date of the making of
such Loans or would exist immediately after giving effect thereto; and

(d) The representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party
shall be true and correct on and as of the date of the making of the Loans with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

 

- 38 -



--------------------------------------------------------------------------------

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans, the Borrower represents and warrants to the Agent and each Lender as
follows:

(a) Organization; Power; Qualification. Each of the Borrower, its Subsidiaries
and the other Loan Parties is a corporation, partnership or other legal entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a true, complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interests in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary and whether such Subsidiary owns a Non-Controlled Property (and if
so, which one(s)). Except as disclosed in such Schedule, as of the Agreement
Date (i) each of the Borrower and its Subsidiaries owns, free and clear of all
Liens (other than Permitted Liens) and has the unencumbered right to vote, all
outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (ii) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (iii) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and all Equity Interests in such
Person held directly or indirectly by the Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize the Borrower, to borrow and obtain
other extensions of credit hereunder. The Borrower and each other Loan Party has
the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized

 

- 39 -



--------------------------------------------------------------------------------

officers of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms except as the same may be limited by bankruptcy, insolvency, and other
similar laws affecting the rights of creditors generally and the availability of
equitable remedies for the enforcement of certain obligations (other than the
payment of principal) contained herein or therein and as may be limited by
equitable principles generally.

(d) Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes and the other Loan Documents to which
the Borrower or any other Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including
without limitation, Environmental Laws) relating such Person except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any
assets of the Borrower, any Subsidiary or any other Loan Party except for
Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of December 31, 2008, a
complete and correct listing of all Indebtedness of the Borrower and its
Subsidiaries, including without limitation, Guarantees of the Borrower and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. Except as set forth on such Schedule, from
December 31, 2008 through the Agreement Date, neither the Borrower nor any of
its Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate.

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting the Borrower, any Subsidiary or any other
Loan Party or any of its respective property in any court or before any

 

- 40 -



--------------------------------------------------------------------------------

arbitrator of any kind or before or by any other Governmental Authority which
could reasonably be expected to have a Material Adverse Effect. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and its respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment which is at the time
permitted under Section 7.6. As of the Agreement Date, none of the United States
income tax returns of the Borrower, its Subsidiaries or any other Loan Party is
under audit. All charges, accruals and reserves on the books of the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

(j) Financial Statements. The Borrower has furnished to the Agent copies of the
audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ending December 31, 2008, and the related
audited consolidated statements of operations, cash flows and shareholders’
equity for the fiscal year ending on such dates, with the opinion thereon of
Grant Thornton LLP. Such financial statements (including in each case related
schedules and notes) are complete and present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the consolidated financial
position of the Borrower and its consolidated Subsidiaries as at their
respective dates and the results of operations and the cash flow for such
periods. Neither the Borrower nor any of its Subsidiaries has on the Agreement
Date any material contingent liabilities, liabilities, liabilities for taxes,
unusual or long-term commitments or unrealized or forward anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said financial statements.

(k) No Material Adverse Change. Since December 31, 2008, there has been no
material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole. Each of the Borrower, its Subsidiaries and the
other Loan Parties is Solvent.

(l) ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted

 

- 41 -



--------------------------------------------------------------------------------

or could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

(m) Not Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any Subsidiary or any other Loan Party constitute “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute “prohibited transactions”
under ERISA or the Internal Revenue Code.

(n) Absence of Defaults. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its articles of incorporation, bylaws, partnership
agreement or other similar organizational documents, and no event has occurred,
which has not been remedied, cured or waived, which in any such case:
(i) constitutes a Default or an Event of Default; or (ii) constitutes, or which
with the passage of time, the giving of notice, a determination of materiality,
the satisfaction of any condition, or any combination of the foregoing, would
constitute, a default or event of default by the Borrower, any Subsidiary or any
other Loan Party under any material agreement (other than this Agreement) or
judgment, decree or order to which the Borrower or any Subsidiary or other Loan
Party is a party or by which the Borrower or any Subsidiary or other Loan Party
or any of their respective properties may be bound where such default or event
of default, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, its Subsidiaries and the other
Loan Parties has obtained all Governmental Approvals which are required under
Environmental Laws and is in compliance with all terms and conditions of such
Governmental Approvals which the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, (i) the Borrower is not aware of, and has not received notice
of, any past, present, or future events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to the Borrower, its
Subsidiaries and each other Loan Party, may interfere with or prevent compliance
or continued compliance with Environmental Laws, or may give rise to any
common-law or legal liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study, or investigation, based on or related
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Borrower’s
knowledge after due inquiry, threatened, against the Borrower, its Subsidiaries
and each other Loan Party relating in any way to Environmental Laws.

(p) Investment Company; Etc. Neither the Borrower nor any Subsidiary nor any
other Loan Party is (i) an “investment company” or a company “controlled” by an
“investment

 

- 42 -



--------------------------------------------------------------------------------

company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or to consummate the transactions
contemplated by this Agreement or to perform its obligations under any Loan
Document to which it is a party.

(q) Margin Stock. Neither the Borrower, any Subsidiary nor any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.10., neither the
Borrower, any Subsidiary nor any other Loan Party is a party to or bound by any
agreement or arrangement (whether oral or written) to which any Affiliate of the
Borrower, any Subsidiary or any other Loan Party is a party.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person, which
conflict could reasonably be expected to have a Material Adverse Effect. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they deem reasonably necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, developing, owning and managing commercial
real estate, including retail and multi-family properties, together with other
business activities incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. None of the written information,
reports or other papers or data (excluding financial projections and other
forward looking

 

- 43 -



--------------------------------------------------------------------------------

statements), taken as a whole as of the date of delivery thereof, furnished to
the Agent or any Lender by, on behalf of, or at the direction of, the Borrower,
any Subsidiary or any other Loan Party in connection with or relating in any way
to this Agreement, contained any untrue statement of a fact material to the
creditworthiness of the Borrower, any Subsidiary or any other Loan Party or
omitted to state a material fact necessary in order to make such statements
contained therein, in light of the circumstances under which they were made, not
misleading. All financial statements furnished to the Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any Subsidiary or any other
Loan Party in connection with or relating in any way to this Agreement, present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods. All financial projections and
other forward looking statements prepared by or on behalf of the Borrower, any
Subsidiary or any other Loan Party that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. As of the Effective Date, no fact is known to
the Borrower which has had, or may in the future have (so far as the Borrower
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 6.1.(j) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Agent and the Lenders.

(w) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Borrower to maintain its status as a REIT.

(x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(x) is a correct
and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

(y) Foreign Assets Control. None of the Borrower, any Subsidiary or any
Affiliate of the Borrower is in violation of any of the country or list based
economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise officially published from time to time.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Agent or any Lender pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment hereto or
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower in favor of the
Agent or any of the Lenders under this Agreement. All representations

 

- 44 -



--------------------------------------------------------------------------------

and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the making of the Loans, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans.

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with (a) all Applicable Laws, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

- 45 -



--------------------------------------------------------------------------------

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause its Subsidiaries and the other Loan Parties
to, carry on their respective businesses as described in Section 6.1.(t).

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a replacement cost basis) with financially sound and reputable
insurance companies against such risks and in such amounts as is customarily
maintained by Persons engaged in similar businesses or as may be required by
Applicable Law, and from time to time deliver to the Agent upon its request a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of the Borrower, such
Subsidiary or such other Loan Party, as applicable, in accordance with GAAP.

Section 7.7. Visits and Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives or agents of any Lender or the Agent, from time to time
after reasonable prior notice if no Event of Default shall be in existence, as
often as may be reasonably requested, but only during normal business hours and
at the expense of such Lender or the Agent (unless an Event of Default shall
exist, in which case the exercise by the Agent of its rights under this Section
shall be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower or such Subsidiary or other Loan Party to
the extent any such right to visit or inspect is within the control of such
Person; (b) inspect and make extracts from their respective books and records,
including but not limited to management letters prepared by independent
accountants; and (c) discuss with its officers, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance. If requested by the Agent, the Borrower shall
execute an authorization letter addressed to its accountants authorizing the
Agent or any Lender to discuss the financial affairs of the Borrower and any
Subsidiary or any other Loan Party with its accountants.

 

- 46 -



--------------------------------------------------------------------------------

Section 7.8. Use of Proceeds.

The Borrower shall use the proceeds of the Loans to repay in full all
Indebtedness, including all accrued but unpaid interest, owing under the
Existing Term Loan Agreement on the Effective Date and for general corporate
purposes only. No part of the proceeds of any Loan will be used (a) for the
purpose of buying or carrying “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System or to extend credit to
others for the purpose of purchasing or carrying any such margin stock or (b) to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Borrower,
any Subsidiary or any other Loan Party shall (a) receive notice that any
violation of any Environmental Law may have been committed or is about to be
committed by such Person, (b) receive notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Borrower,
any Subsidiary or any other Loan Party alleging violations of any Environmental
Law or requiring the Borrower, any Subsidiary or any other Loan Party to take
any action in connection with the release of Hazardous Materials or (c) receive
any notice from a Governmental Authority or private party alleging that the
Borrower, any Subsidiary or any other Loan Party may be liable or responsible
for costs associated with a response to or cleanup of a release of Hazardous
Materials or any damages caused thereby, and the matters referred to in such
notices, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect, the Borrower shall provide the Agent with a copy of
such notice promptly, and in any event within 10 Business Days, after the
receipt thereof by the Borrower, any Subsidiary or any other Loan Party. The
Borrower shall, and shall cause its Subsidiaries and the other Loan Parties to,
take promptly all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws.

Section 7.10. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

Section 7.11. Further Assurances.

The Borrower shall, at the Borrower’s cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out the provisions and purposes of this
Agreement and the other Loan Documents.

 

- 47 -



--------------------------------------------------------------------------------

Section 7.12. New Subsidiaries/Guarantors.

(a) Requirement to Become Guarantor. Within 10 Business Days of any Person
(other than an Excluded Subsidiary or a Subsidiary owning a Non-Controlled
Property) becoming a Material Subsidiary after the Effective Date, the Borrower
shall deliver to the Agent each of the following items, each in form and
substance satisfactory to the Agent: (i) an Accession Agreement executed by such
Material Subsidiary and (ii) the items that would have been delivered under
Sections 5.1.(a)(iv), (ix) through (xii) and (xvi) if such Material Subsidiary
had been one on the Effective Date; provided, however, promptly (and in any
event within 10 Business Days) upon (x) any Excluded Subsidiary ceasing to be
subject to the restriction which prevented it from becoming a Guarantor on the
Effective Date or delivering an Accession Agreement pursuant to this Section, as
the case may be, or (y) a Subsidiary ceasing to own any Non-Controlled
Properties, such Subsidiary shall comply with the provisions of this Section if
then applicable. The Borrower shall send to each Lender copies of each of the
foregoing items once the Agent has received all such items with respect to a
Material Subsidiary.

(b) Other Guarantors. The Borrower may, at its option, cause any Subsidiary that
is not already a Guarantor to become a Guarantor by executing and delivering to
the Agent the items required to be delivered under the immediately preceding
subsection (a).

(c) Release of a Guarantor. The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, a Guarantor
from the Guaranty so long as: (i) such Guarantor (x) meets, or will meet
simultaneously with its release from the Guaranty, all of the provisions of the
definition of the term “Excluded Subsidiary” or (y) has ceased to be, or
simultaneously with its release from the Guaranty will cease to be, a Material
Subsidiary (whether pursuant to a transaction permitted under Section 9.7. or
otherwise); (ii) such Guarantor is not otherwise required to be a party to the
Guaranty under the immediately preceding subsection (a); (iii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release, including, without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.; and (iv) the
Agent shall have received such written request at least 10 Business Days (or
such shorter period as may be acceptable to the Agent) prior to the requested
date of release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.

Section 7.13. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

Section 7.14. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange, the American Stock
Exchange or other national exchange reasonably acceptable to the Agent or which
is the subject of price quotations in the over-the-counter market as reported by
the National Association of Securities Dealers Automated Quotation System.

 

- 48 -



--------------------------------------------------------------------------------

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall furnish to the
Agent at its Lending Office:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 50 days after the end of each of the first, second and third fiscal
quarters of the Borrower, commencing with the fiscal quarter of the Borrower
ended March 31, 2009), the unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of operations, common shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall be in a
form acceptable to the Securities and Exchange Commission and certified by the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 95 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of operations,
common shareholders’ equity and cash flows of the Borrower and its Subsidiaries
for such fiscal year, setting forth in comparative form the figures as at the
end of and for the previous fiscal year, all of which shall be in a form
acceptable to the Securities and Exchange Commission and certified by (a) the
chief financial officer or chief accounting officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP, the consolidated
financial position of the Borrower and its Subsidiaries as at the date thereof
and the results of operations for such period and (b) independent certified
public accountants of recognized national standing acceptable to the Agent,
whose certificate shall be unqualified and who shall have authorized the
Borrower to deliver such financial statements and certification thereof to the
Agent and the Lenders pursuant to this Agreement.

Section 8.3. Compliance Certificate.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and, if the Requisite Lenders reasonably believe that an Event of Default
specified in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g) or a Default under Section 10.1.(g) may

 

- 49 -



--------------------------------------------------------------------------------

occur, within 5 Business Days of the Agent’s request with respect to any other
fiscal period, a certificate substantially in the form of Exhibit G (a
“Compliance Certificate”) executed by the chief financial officer or chief
accounting officer of the Borrower: (a) setting forth in reasonable detail as at
the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Borrower was in compliance with the covenants contained in Sections 9.1.
and 9.4. and (b) stating that, to the best of his or her knowledge, information
and belief after due inquiry, no Default or Event of Default exists, or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred, whether it is continuing and the steps being taken by the
Borrower with respect to such event, condition or failure. Together with each
Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower shall deliver a report, in form and detail
reasonably satisfactory to the Agent, setting forth (x) a statement of Funds
From Operations for the fiscal period then ending; (y) a list of each Wholly
Owned Property, Controlled Property and Non-Controlled Property included in the
calculation of Unencumbered Asset Value, such list to identify any Property that
has ceased to be included in the calculation of Unencumbered Asset Value since
the previous such list delivered to the Agent; and (z) a listing of all
Properties acquired by the Borrower or any Subsidiary since the delivery of the
previous such list, including their net operating income, cost and related
mortgage debt, if any.

Section 8.4. Other Information.

(a) Projections. No later than December 31 of each year, projected consolidated
financial statements of Borrower and its consolidated Subsidiaries, for the next
fiscal year, to include projected balance sheets, statements of income and loss
and statements of cash flow, together with calculations required to establish
whether or not the Borrower is projected to be in compliance with the financial
covenants set forth in Section 9.1. In addition, within 15 Business Days of
Agent’s request, the Borrower shall deliver such projected consolidated
financial statements for the four fiscal-quarter period commencing with the
fiscal quarter in which such request was made; provided, that the Borrower shall
not be required to provide projections pursuant to this sentence more than once
during any fiscal quarter. In each case, such projected consolidated financial
statements shall be prepared on a quarterly basis, all in reasonable detail, and
in form and content acceptable to the Agent, and shall be accompanied by such
supporting information as the Agent may reasonably request. Such projected
consolidated financial statements shall represent the reasonable best estimate
by the Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and shall be prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements);

(b) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Trustees by its
independent public accountants;

 

- 50 -



--------------------------------------------------------------------------------

(c) Securities Filings. Within 5 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto (unless requested by
the Agent) and any registration statements on Form S-8 or its equivalent),
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other
periodic reports which the Borrower, any Subsidiary or any other Loan Party
shall file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefor) or any national securities exchange;

(d) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed and promptly upon the issuance thereof
copies of all press releases issued by the Borrower, any Subsidiary or any other
Loan Party;

(e) ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer or chief accounting officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

(f) Litigation. To the extent the Borrower or any Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, the Borrower or any Subsidiary or any of
their respective properties, assets or businesses which could reasonably be
expected to have a Material Adverse Effect, and prompt notice of the receipt of
notice that any United States income tax returns of the Borrower or any of its
Subsidiaries are being audited;

(g) Modification of Organizational Documents. A copy of any amendment to the
declaration of trust, bylaws or other organizational documents of the Borrower
within 15 Business Days after the effectiveness thereof;

 

- 51 -



--------------------------------------------------------------------------------

(h) Change of Management or Financial Condition. Prompt notice of any change in
the chief executive officer, chief financial officer, chief investment officer
or general counsel of the Borrower, any Subsidiary or any other Loan Party and
any change in the business, assets, liabilities, financial condition or results
of operations of the Borrower, any Subsidiary or any other Loan Party which has
had or could reasonably be expected to have a Material Adverse Effect;

(i) Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof: (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by the Borrower, any Subsidiary or any other Loan Party
under any Material Contract to which any such Person is a party or by which any
such Person or any of its respective properties may be bound;

(j) Judgments. Prompt notice of any order, judgment or decree in excess of
$5,000,000 having been entered against the Borrower, any Subsidiary or any other
Loan Party of any of their respective properties or assets;

(k) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law or any inquiry which, in
either case, could reasonably be expected to have a Material Adverse Effect;

(l) Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;

(m) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of the Borrower, any Subsidiary or any other
Loan Party to any Person other than the Borrower, any Subsidiary or any other
Loan Party;

(n) Patriot Act Information. From time to time and promptly upon each request,
information identifying the Borrower as a Lender may request in order to comply
with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and

(o) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition or results of operations of the Borrower or any of its Subsidiaries as
the Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) The Borrower may deliver documents, materials and other information required
to be delivered pursuant to Article VIII. (collectively, “Information”) in an
electronic format acceptable to the Agent by e-mailing any such Information to
an e-mail address of the Agent as specified by the Agent from time to time. The
Agent shall promptly post such Information on

 

- 52 -



--------------------------------------------------------------------------------

the Borrower’s behalf on an internet or intranet website to which each Lender
and the Agent has access, whether a commercial, third-party website (such as
Intralinks or SyndTrak) or a website sponsored by the Agent (the “Platform”).
Such Information shall only be deemed to have been delivered to the Lenders on
the date on which such information is so posted. The Agent shall promptly notify
each Lender by e-mail or otherwise when Information is posted to the Platform.

(b) In addition, the Borrower may deliver Information required to be delivered
pursuant to Sections 8.1., 8.2., and 8.4.(c) and (d) by posting any such
Information to the Borrower’s internet website (as of the Agreement Date,
www.federalrealty.com). Any such Information provided in such manner shall only
be deemed to have been delivered to the Agent or a Lender (i) on the date on
which the Agent or such Lender, as applicable, receives notice from the Borrower
that such Information has been posted to the Borrower’s internet website and
(ii) only if such Information is publicly available without charge on such
website. If for any reason, the Agent or a Lender either did not receive such
notice or after reasonable efforts was unable to access such website, then the
Agent or such Lender, as applicable, shall not be deemed to have received such
Information. In addition to any manner permitted by Section 12.1., the Borrower
may notify the Agent or a Lender that Information has been posted to such a
website by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Agent or such Lender, as applicable.

(c) Notwithstanding anything in this Section to the contrary (i) the Borrower
shall deliver paper copies of Information to the Agent or any Lender that
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given to the Borrower by the Agent or such
Lender and (ii) in every instance the Borrower shall be required to provide to
the Agent a paper original of the Compliance Certificate required by
Section 8.3.

(d) The Borrower acknowledges and agrees that the Agent may make Information, as
well as any other written information, reports, data, certificates, documents,
instruments, agreements and other materials relating to the Borrower, any
Subsidiary or any other Loan Party or any other materials or matters relating to
this Agreement, any of the other Loan Documents or any of the transactions
contemplated by the Loan Documents, in each case to the extent that the Agent’s
communication thereof to the Lenders is otherwise permitted hereunder
(collectively, the “Communications”) available to the Lenders by posting the
same on the Platform. The Borrower acknowledges that (i) the distribution of
material through an electronic medium, such as the Platform, is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. The provisions of the immediately preceding clause (i) are not
intended to limit the Lenders’ obligations under Section 12.8.

(e) The Agent shall have no obligation to request the delivery or to maintain
copies of any of the Information or other materials referred to above, and in no
event shall have any responsibility to monitor compliance by the Borrower with
any such requests. Each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such Information or other materials.

 

- 53 -



--------------------------------------------------------------------------------

Section 8.6. Public/Private Information.

The Borrower will cooperate with the Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Borrower to
the Agent and the Lenders (collectively, “Information Materials”) pursuant to
this Article and will designate Information Materials (a) that are either
available to the public or not material with respect to the Borrower and its
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”. Agent and Borrower acknowledge and
agree that Borrower is obligated to file reports under the Securities Exchange
Act of 1934 (the “1934 Act”). All Information Materials filed with or furnished
to the Securities and Exchange Commission by the Borrower pursuant to the 1934
Act or filed by the Borrower with the Securities and Exchange Commission
pursuant to the Securities Act, distributed by the Borrower by press release
through a widely disseminated news or wire service, or otherwise expressly
designated by Borrower as Public Information are hereby designated as Public
Information, and all other Information Materials are hereby designated as
Private Information.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

The Borrower shall not permit:

(a) Maximum Leverage Ratio. The ratio of (i) Total Indebtedness to (ii) Total
Asset Value, to exceed 0.60 to 1.0 at any time.

(b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA of the
Borrower and its Subsidiaries determined on a consolidated basis for the fiscal
quarter of the Borrower most recently ending to (ii) Fixed Charges for such
period, to be less than 1.850 to 1.00 at the end of any fiscal quarter.

(c) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries determined on a consolidated basis to
(ii) Total Asset Value, to be greater than 0.350 to 1.00 at any time.

(d) Minimum Unencumbered Leverage Ratio. The ratio of (i) Unencumbered Asset
Value to (ii) Unsecured Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis, to be less than 1.60 to 1.00 at the any
time.

 

- 54 -



--------------------------------------------------------------------------------

(e) Minimum Net Worth. Tangible Net Worth at any time to be less than
(i) $1,500,000,000 plus (ii) 75% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after March 31, 2009 (other than
Equity Issuances to the Borrower or any Subsidiary).

(f) Assets Owned by Borrower and Guarantors. The amount of Adjusted Total Asset
Value attributable to assets directly owned by the Borrower and the Guarantors
to be less than 95.0% of Adjusted Total Asset Value.

Section 9.2. Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to, declare
or make any Restricted Payment if an Event of Default or a Major Default exists
or a Default or Event of Default would result from the making of such Restricted
Payment, except that the Borrower may, subject to the immediately following
sentence, declare and make cash distributions to its shareholders during any
fiscal year in an aggregate amount not to exceed the minimum amount necessary
for the Borrower to remain in compliance with Section 7.13. If an Event of
Default specified in Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or
Section 10.1.(g) shall exist, or if as a result of the occurrence of any other
Event of Default any of the Obligations have been accelerated pursuant to
Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary.

Section 9.3. Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if as a result of the assumption,
incurring or becoming obligated in respect thereof, and after giving effect
thereto, a Default or Event of Default is or would be caused thereby, or any
Major Default or Event of Default is then in existence, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

Section 9.4. Certain Permitted Investments.

The Borrower shall not, and shall not permit any Subsidiary to, make any
Investment in or otherwise own the following items which would cause the
aggregate value of such holdings of the Borrower and such other Subsidiaries to
exceed the following percentages of Total Asset Value at any time:

(a) Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties,
such that the aggregate value of such Investments determined in a manner
consistent with the definition of Total Asset Value or, if not contemplated
under the definition of Total Asset Value, as determined in accordance with
GAAP, exceeds 15% of Total Asset Value;

 

- 55 -



--------------------------------------------------------------------------------

(b) Mortgage Receivables such that the aggregate book value exceeds 7.5% of
Total Asset Value; and

(c) Construction Budget for all real property under construction such that the
aggregate exceeds 15% of Total Asset Value.

(d) Unimproved Land such that the aggregate value of such Unimproved Land,
calculated on the basis of cost, exceeds 5% of Total Asset Value.

(e) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investments,
calculated on the basis of cost, exceeds 5% of Total Asset Value.

In addition to the foregoing limitations, the aggregate value of the Investments
and other items subject to the limitations in the preceding clauses (a) through
(e) shall not exceed 30% of Total Asset Value.

Section 9.5. Investments Generally.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to, directly or indirectly, acquire, make or purchase any Investment, or permit
any Investment of such Person to be outstanding on and after the Agreement Date,
other than the following:

(a) Investments in Subsidiaries in existence on the Agreement Date and disclosed
on Part I of Schedule 6.1.(b);

(b) Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) as a result of such Investment, and after giving effect thereto,
no Default or Event of Default is or would be caused thereby, and no other Major
Default or Event of Default is then in existence and (ii) if such Subsidiary is
(or after giving effect to such Investment would become) a Material Subsidiary,
and is not an Excluded Subsidiary and does not own a Non-Controlled Property,
the terms and conditions set forth in Section 7.12. are satisfied;

(c) Investments permitted under Section 9.4.;

(d) Investments in Cash Equivalents;

(e) intercompany Indebtedness among the Borrower and its Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.3.;

(f) loans and advances to officers and employees (i) to finance their exercise
of options to acquire stock in the Borrower to the extent made pursuant to
arrangements in existence on the Agreement Date and only as permitted by
Applicable Law and (ii) for moving, entertainment, travel and other similar
expenses in the ordinary course of business consistent with past practices; and

 

- 56 -



--------------------------------------------------------------------------------

(g) any other Investment so long as a result of making such Investment, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be caused thereby, and no other Major Default or Event of
Default is then in existence.

Section 9.6. Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if as a result of the creation, assumption or
incurring of such Lien, a Default or Event of Default is or would be caused
thereby or any other Major Default or Event of Default is then in existence,
including without limitation, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in any agreement (i) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3.; (ii) which Indebtedness is secured by a Lien
permitted to exist hereunder and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any Subsidiary other than, in the case of any Subsidiary that is
not a Wholly Owned Subsidiary, limitations arising after the date hereof to the
effect that any such dividends, distributions, loans, advances or transfers of
property must be on fair and reasonable terms and on an arm’s length basis.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as, as a result of the taking of such
action, and after giving effect thereto, no Default or Event of Default is or
would be caused thereby or any other Major Default or Event of Default is

 

- 57 -



--------------------------------------------------------------------------------

then in existence; notwithstanding the foregoing, any such Loan Party may enter
into a transaction of merger pursuant to which such Loan Party is not the
survivor of such merger only if (i) the Borrower shall have given the Agent and
the Lenders at least 10 Business Days’ prior written notice of such merger;
(ii) if the survivor entity is a Material Subsidiary (and not an Excluded
Subsidiary) within 5 Business Days of consummation of such merger, the survivor
entity (if not already a Guarantor) shall have executed and delivered an
assumption agreement in form and substance satisfactory to the Agent pursuant to
which such survivor entity shall assume all of the such Loan Party’s Obligations
under this Agreement and the other Loan Documents to which it is a party;
(iii) within 30 days of consummation of such merger, the survivor entity
delivers to the Agent the following: (A) items of the type referred to in
Sections 5.1.(a)(ix) through (xii) with respect to the survivor entity as in
effect after consummation of such merger (if not previously delivered to the
Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger,
(C) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Loan Party or the survivor
entity, of all corporate and shareholder action authorizing such merger and
(D) copies of any filings with the Securities and Exchange Commission in
connection with such merger; and (iv) such Loan Party and the survivor entity
each takes such other action and delivers such other documents, instruments,
opinions and agreements as the Agent may reasonably request;

(b) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business;

(c) a Person may merge with and into the Borrower so long as (i) the Borrower is
the survivor of such merger, (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence, and (iii) the Borrower shall have given the
Agent and the Lenders at least 10 Business Days’ prior written notice of such
merger (except that such prior notice shall not be required in the case of the
merger of a Subsidiary with and into the Borrower);

(d) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of Subsidiaries) among themselves; and

(e) the Borrower and each Subsidiary may transfer property as security for
Indebtedness permitted by Section 9.3.

Section 9.8. Fiscal Year.

The Borrower shall not change its fiscal year from that in effect as of the
Agreement Date.

 

- 58 -



--------------------------------------------------------------------------------

Section 9.9. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any Loan Party or other Subsidiary
to, amend, supplement, restate or otherwise modify its articles or certificate
of incorporation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries or any
other Loan Party to, permit to exist or enter into, any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) compensation, bonus and benefit
arrangements with employees and trustees as permitted by Applicable Law;
(b) transactions not prohibited by Section 9.7. to the extent among the
Borrower, the other Loan Parties and other Subsidiaries; and (c) other
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower or any of its Subsidiaries and upon
fair and reasonable terms which are no less favorable to the Borrower or such
Subsidiary than would be obtained in a comparable arm’s length transaction with
a Person that is not an Affiliate.

Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder other than as a result of contributions by the Borrower
or a Subsidiary to Benefit Arrangements, Plans or Multiemployer Plans not
prohibited by this Agreement or any other Loan Document.

Section 9.12. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

Section 9.13. OFAC.

The Borrower shall not, and shall not permit any Subsidiary or any Affiliate of
the Borrower to, violate any of the country or list based economic and trade
sanctions administered and enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

- 59 -



--------------------------------------------------------------------------------

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations (other than the principal of any Loan) owing by the Borrower
under this Agreement or any other Loan Document, or any other Loan Party shall
fail to pay when due any payment Obligation owing by such other Loan Party under
any Loan Document to which it is a party, and such failure shall continue for a
period of 5 Business Days.

(c) Default in Performance. (i) The Borrower shall fail to perform or observe
any term, covenant, condition or agreement contained in Section 8.4.(i) or
Article IX. or (ii) the Borrower or any other Loan Party shall fail to perform
or observe any term, covenant, condition or agreement contained in this
Agreement or any other Loan Document to which it is a party and not otherwise
mentioned in this Section and in the case of this clause (ii) such failure shall
continue for a period of 30 days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or such other Loan Party obtains knowledge
of such failure or (y) the date upon which the Borrower has received written
notice of such failure from the Agent.

(d) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower or any other Loan Party under
this Agreement or under any other Loan Document, or any amendment hereto or
thereto, or in any other writing or statement at any time furnished or made or
deemed made by or on behalf of the Borrower or any other Loan Party to the Agent
or any Lender, shall at any time prove to have been incorrect or misleading, in
light of the circumstances in which made or deemed made, in any material respect
when furnished or made or deemed made.

(e) Indebtedness Cross-Default.

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable the principal of, or interest on (after giving effect to the
expiration of any grace period for such payment), any Indebtedness (other than
the Loans but including Secured Indebtedness accelerated, or required to be
prepaid or repurchased prior to the stated maturity thereof, as a result of a
casualty with respect to, or condemnation of, the property securing such Secured
Indebtedness) having an aggregate outstanding principal amount of $25,000,000 or
more (“Material Indebtedness”); or

 

- 60 -



--------------------------------------------------------------------------------

(ii) (x) the maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof;

(iii) any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv) any Loan Party shall fail to pay when due and payable amounts in excess of
$25,000,000 in the aggregate owing in respect of any Derivatives Contracts.

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the property securing such Secured Indebtedness.

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Significant Subsidiary shall: (i) commence a voluntary case under the Bankruptcy
Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Significant
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended, or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

 

- 61 -



--------------------------------------------------------------------------------

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or attempt to terminate) any Loan Document to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of this Agreement, any Note or any other Loan Document or this
Agreement, any Note, the Guaranty or any other Loan Document shall cease to be
in full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 30 days without being paid, stayed or dismissed through appropriate
appellate proceedings and (ii) either (A) the amount of such judgment or order
for which insurance has not been acknowledged in writing by the applicable
insurance carrier (or the amount as to which the insurer has denied liability)
exceeds, individually or together with all other such outstanding judgments or
orders entered against the Borrower, such Subsidiaries and such other Loan
Parties, $25,000,000 or (B) in the case of an injunction or other non-monetary
judgment, such judgment could reasonably be expected to have a Material Adverse
Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

(k) ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
having Unfunded Liabilities in excess of $25,000,000 in the aggregate shall be
filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer, any Plan or Plans having Unfunded
Liabilities in excess of $25,000,000 in the aggregate; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Plan or Plans having Unfunded Liabilities in excess of
$25,000,000 in the aggregate must be terminated; or there shall occur a complete
or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

 

- 62 -



--------------------------------------------------------------------------------

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(m) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 20.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least two-thirds of the Board of Trustees of the
Borrower then in office.

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents shall become immediately and automatically due and payable
by the Borrower without presentment, demand, protest, or other notice of any
kind, all of which are expressly waived by the Borrower.

(ii) Optional. If any other Event of Default shall exist, the Agent shall, at
the direction of the Requisite Lenders, declare (A) the principal of, and
accrued interest on, the Loans and the Notes at the time outstanding and (B) all
of the other Obligations, including, but not limited to, the other amounts owed
to the Lenders and the Agent under this Agreement, the Notes or any of the other
Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower.

 

- 63 -



--------------------------------------------------------------------------------

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law and as
directed by the Requisite Lenders, the Agent and the Lenders shall be entitled
to the appointment of a receiver for the assets and properties of the Borrower
and its Subsidiaries, without notice of any kind whatsoever and without regard
to the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

Section 10.3. Allocation of Proceeds.

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

(a) amounts due to the Agent in respect of fees and expenses due under
Section 12.2.;

(b) amounts due to the Lenders in respect of fees and expenses due under
Section 12.2., pro rata in the amount then due each Lender;

(c) payments of interest on all the Loans, to be applied for the ratable benefit
of the Lenders;

(d) payments of principal of all the Loans, to be applied for the ratable
benefit of the Lenders;

(e) amounts due the Agent and the Lenders from the Borrower or the other Loan
Parties pursuant to Sections 11.7. and 12.9.;

(f) payments of all other Obligations and other amounts due and owing by the
Borrower and the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

(g) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

 

- 64 -



--------------------------------------------------------------------------------

Section 10.4. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may, after notice to the Borrower,
perform or attempt to perform such covenant, duty or agreement on behalf of the
Borrower after the expiration of any cure or grace periods set forth herein. In
such event, the Borrower shall, at the request of the Agent, promptly pay any
amount reasonably expended by the Agent in such performance or attempted
performance to the Agent, together with interest thereon at the applicable
Post-Default Rate from the date of such expenditure until paid. Notwithstanding
the foregoing, neither the Agent nor any Lender shall have any liability or
responsibility whatsoever for the performance of any obligation of the Borrower
under this Agreement or any other Loan Document except to the extent resulting
from its gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

Section 10.5. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Agent and the Lenders may be
selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE XI. THE AGENT

Section 11.1. Authorization and Action.

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto. Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders. Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender or to impose on the Agent duties or
obligations other than those expressly provided for herein. At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents. The Agent will also furnish to any Lender, upon
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any other Loan Party or any other Affiliate of the
Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the

 

- 65 -



--------------------------------------------------------------------------------

terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders (or all of the Lenders if
explicitly required under any provision of this Agreement) have so directed the
Agent to exercise such right or remedy.

Section 11.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

 

- 66 -



--------------------------------------------------------------------------------

Section 11.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default.” Further, if the Agent
receives such a “notice of default”, the Agent shall give prompt notice thereof
to the Lenders.

Section 11.4. Wachovia as Lender.

Wachovia, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wachovia in each case in its
individual capacity. Wachovia and its affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wachovia or
its affiliates may receive information regarding the Borrower, other Loan
Parties, other Subsidiaries and other Affiliates (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

Section 11.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the Loan
Documents) of receipt of such communication. Except as otherwise provided in
this Agreement, unless a Lender shall give written notice to the Agent that it
specifically objects to the recommendation or determination of the Agent
(together with a written explanation of the reasons behind such objection)
within the applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

- 67 -



--------------------------------------------------------------------------------

Section 11.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary, shall be deemed to constitute any such
representation or warranty by the Agent to any Lender. Each Lender acknowledges
that it has made its own credit and legal analysis and decision to enter into
this Agreement and the transactions contemplated hereby independently and
without reliance upon the Agent, any other Lender or counsel to the Agent, or
any of their respective officers, directors, employees and agents, and based on
the financial statements of the Borrower, the Subsidiaries or any other
Affiliate thereof, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent, any other Lender or counsel to the Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Agent under this Agreement or any
of the other Loan Documents, the Agent shall have no duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, financial and other condition or creditworthiness of the
Borrower, any other Loan Party or any other Affiliate thereof which may come
into possession of the Agent, or any of its officers, directors, employees,
agents, attorneys-in-fact or other affiliates. Each Lender acknowledges that the
Agent’s legal counsel in connection with the transactions contemplated by this
Agreement is only acting as counsel to the Agent and is not acting as counsel to
such Lender.

Section 11.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Credit Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable out-of-pocket costs and expenses, or disbursements
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against the Agent (in its capacity as Agent but not as a Lender)
in any way relating to or arising out of the Loan Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the Agent under
the Loan Documents (collectively, “Indemnifiable Amounts”); provided, however,
that no Lender shall be liable for any portion of such Indemnifiable Amounts to
the extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a

 

- 68 -



--------------------------------------------------------------------------------

final, non-appealable judgment or if the Agent fails to follow the written
direction of the Requisite Lenders (or all of the Lenders if expressly required
hereunder) unless such failure results from the Agent following the advice of
counsel to the Agent of which advice the Lenders have received notice. Without
limiting the generality of the foregoing but subject to the preceding proviso,
each Lender agrees to reimburse the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), promptly
upon demand for its ratable share of any out-of-pocket expenses (including
counsel fees of the counsel(s) of the Agent’s own choosing) incurred by the
Agent in connection with the preparation, negotiation, execution, or enforcement
of, or legal advice with respect to the rights or responsibilities of the
parties under, the Loan Documents, any suit or action brought by the Agent to
enforce the terms of the Loan Documents and/or collect any Obligations, any
“lender liability” suit or claim brought against the Agent and/or the Lenders,
and any claim or suit brought against the Agent, and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Agent
notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder upon receipt of an undertaking by the Agent that the
Agent will reimburse the Lenders if it is actually and finally determined by a
court of competent jurisdiction that the Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the Agent
for any Indemnifiable Amount following payment by any Lender to the Agent in
respect of such Indemnifiable Amount pursuant to this Section, the Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 11.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for good cause by all of the Lenders (other
than the Lender then acting as Agent) upon 30 days’ prior written notice to the
Agent. Upon any such resignation or removal, the Requisite Lenders (other than
the Lender then acting as Agent, in the case of the removal of the Agent under
the immediately preceding sentence) shall have the right to appoint a successor
Agent which appointment shall, provided no Event of Default exists, be subject
to the Borrower’s approval, which approval shall not be unreasonably withheld or
delayed (except that the Borrower shall, in all events, be deemed to have
approved each Lender and its affiliates as a successor Agent). If no successor
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $50,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any Agent’s resignation or removal hereunder as Agent, the provisions of
this Article XI. shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under the Loan Documents.

 

- 69 -



--------------------------------------------------------------------------------

Section 11.9. Titled Agents.

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Arranger,” “Book Manager”,
“Syndication Agent” and “Documentation Agent” are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, the
Borrower or any Lender and the use of such titles does not impose on the Titled
Agents any duties or obligations greater than those of any other Lender or
entitle the Titled Agents to any rights other than those to which any other
Lender is entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Chief Accounting Officer

Telephone:    (301) 998-8318 Telecopy:    (301) 998-3701

and for all notices (other than notices solely under Article II), with copies
to:

General Counsel

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Telephone:    (301) 998-8100 Telecopy:    (301) 998-3715

and

 

- 70 -



--------------------------------------------------------------------------------

Wendelin A. White, P.C.

Pillsbury Winthrop Shaw Pittman LLP

2300 N Street, NW

Washington, DC 20037

Telephone:    (202) 663-8360 Telecopy:    (202) 663-8007

If to the Agent:

Wachovia Bank, National Association

301 S. College Street, NC0172

Charlotte, North Carolina 28288

Attn: Rex E. Rudy

Telephone:    (704) 383-6506 Telecopy:    (704) 383-6205

If to a Lender:

To such Lender’s address or telecopy number, as applicable, as set forth in its
Administrative Questionnaire;

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied on a Business Day, when transmitted;
or (iii) if hand delivered or sent by overnight courier, when delivered.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Agent or any Lender under Article II. shall be effective
only when actually received. Neither the Agent nor any Lender shall incur any
liability to any Loan Party (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder. Failure of a Person designated to get a copy of
a notice to receive such copy shall not affect the validity of notice properly
given to any other Person.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the Agent
and costs and expenses in connection with the use of IntraLinks, Inc., SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Agent and the Lenders for all their costs
and expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of counsel to the Agent and one separate

 

- 71 -



--------------------------------------------------------------------------------

counsel for the Lenders and any payments in indemnification or otherwise payable
by the Lenders to the Agent pursuant to the Loan Documents, (c) to pay, and
indemnify and hold harmless the Agent, and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from, any failure to pay or delay in paying documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the Agent and the Lenders for all their costs and expenses incurred in
connection with any bankruptcy or other proceeding of the type described in
Sections 10.1.(f) or 10.1.(g), including the reasonable fees and disbursements
of counsel to the Agent and one separate counsel for the Lenders (but also
including special insolvency counsel and any required local counsel), whether
such fees and expenses are incurred prior to, during or after the commencement
of such proceeding or the confirmation or conclusion of any such proceeding. If
the Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and either deem the same to be Loans outstanding hereunder or otherwise
Obligations owing hereunder.

Section 12.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Agent, each Lender and each affiliate of the
Agent or any Lender, at any time or from time to time during the continuance of
an Event of Default, without prior notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an affiliate of a Lender, subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender or any such affiliate of the Agent or such Lender, to or
for the credit or the account of the Borrower against and on account of any of
the Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such obligations shall be
contingent or unmatured.

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR

 

- 72 -



--------------------------------------------------------------------------------

AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE AGENT OR ANY OF THE LENDERS PERTAINING DIRECTLY OR INDIRECTLY TO
THIS AGREEMENT, THE LOANS, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER
ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.

Section 12.5. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or

 

- 73 -



--------------------------------------------------------------------------------

implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Affiliates and the partners,
directors, officers, employees, agents and advisors of the Agent and the Lenders
and of their respective Affiliates) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees (an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loan at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of all of the Loan at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 unless each of the Agent and, so long as no Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b), and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Person who is a Lender or
an Affiliate of a Lender; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of a Loan to a Person who
is not a Lender or an Affiliate of a Lender.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 for each assignment, and the Assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Details Form.

 

- 74 -



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Agent pursuant to the
immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of only Sections 4.4., 12.2. and 12.9. and the
other provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. solely with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and principal amounts of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary, in the absence of manifest error. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
the Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrower, the Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) unless the Borrower and the Agent

 

- 75 -



--------------------------------------------------------------------------------

otherwise agree, after giving effect to the grant of a participating interest in
a Lender’s Loan, the amount of its Loan in which it has not granted any
participating interests must be equal to at least $5,000,000. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of any provision of any Loan Document described in
Section 12.6.(b) that adversely affects such Participant. Subject to the
immediately following subsection (e), the Borrower agrees that each Participant
shall be entitled to the benefits of only Sections 3.12., 4.1., 4.4. to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. Upon request from the Agent, a Lender
shall notify the Agent and the Borrower of the sale of any participation
hereunder.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12., 4.1. and 4.4. than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that is organized under the laws of a jurisdiction outside the
United States of America shall not be entitled to the benefits of Section 3.12.
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower and the Agent, to
comply with Section 3.12.(c) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder,
substitute any such pledgee or assignee for such Lender as a party hereto, or
allow any pledgee or assignee other than the Federal Reserve Bank to exercise
any rights of a Lender under the Loan Documents other than to receive payments
to which the assigning or pledging Lender is entitled.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

Section 12.6. Amendments.

(a) Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Loan Party or any Subsidiary of any terms of this
Agreement or such other Loan Document or the continuance of any Default or Event
of Default may be waived (either generally or in a particular instance and

 

- 76 -



--------------------------------------------------------------------------------

either retroactively or prospectively) with, but only with, the written consent
of the Requisite Lenders (and, in the case of an amendment to any Loan Document,
the written consent of each Loan Party a party thereto).

(b) Notwithstanding the foregoing, without the prior written consent of each
Lender adversely affected thereby, no amendment, waiver or consent shall do any
of the following:

(i) subject the Lenders to any additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations;

(iii) reduce the amount of any Fees payable hereunder or postpone any date fixed
for payment thereof;

(iv) modify the definition of the term “Termination Date” or otherwise postpone
any date fixed for any payment of any principal of, or interest on, any Loans or
any other Obligations (including the waiver of any Default or Event of Default
as a result of the nonpayment of any such Obligations as and when due);

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) modify the definition of the term “Requisite Lenders” or otherwise modify
in any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
including without limitation, any modification of this Section 12.6. if such
modification would have such effect;

(vii) release any Guarantor from its obligations under the Guaranty (except as
otherwise permitted under Section 7.12. (c)); or

(viii) increase the number of Interest Periods permitted with respect to Loans
under Section 2.3.

(c) No amendment, waiver or consent, unless in writing and signed by the Agent,
in such capacity, in addition to the Lenders required hereinabove to take such
action, shall affect the rights or duties of the Agent under this Agreement or
any of the other Loan Documents.

(d) No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon, and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. Except as otherwise provided in Section 11.5., no course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

- 77 -



--------------------------------------------------------------------------------

Section 12.7. Nonliability of Agent and Lenders.

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower or any other Loan Party, and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower,
any Subsidiary or any other Loan Party. Neither the Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 12.8. Confidentiality.

The Agent and each Lender shall use reasonable efforts to assure that
information about Borrower, the other Loan Parties and other Subsidiaries, and
the Properties thereof and their operations, affairs and financial condition,
not generally disclosed to the public, which is furnished to the Agent or any
Lender pursuant to the provisions of this Agreement or any other Loan Document,
is used only for the purposes of this Agreement and the other Loan Documents and
shall not be divulged to any Person other than the Agent, the Lenders, and their
respective officers, directors, employees and agents who are actively and
directly participating in the evaluation, administration or enforcement of the
Loan Documents and other transactions between the Agent or such Lender, as
applicable, and the Borrower, but in any event the Agent and the Lenders may
make disclosure: (a) to any of their respective affiliates (provided they shall
agree to keep such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any bona fide prospective
Assignee, Participant or other transferee in connection with the contemplated
transfer of any Loan or participations therein as permitted hereunder (provided
they shall agree to keep such information confidential in accordance with the
terms of this Section); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings or as otherwise required by Applicable
Law; (d) to the Agent’s or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, as necessary for the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent (which consent shall not be
unreasonably withheld), to any contractual counter-parties to any swap or
similar hedging agreement or to any rating agency; and (g) to the extent such
information (x) becomes publicly available other than as a result of a breach by
such party of this Section or (y) becomes available to the Agent or any Lender
on a nonconfidential basis from a source other than the Borrower or any
Affiliate unless the Agent or such Lender has actual knowledge that such
information became nonconfidential as a result of a breach of a confidential
arrangement with the Borrower or such Loan Party. Notwithstanding the foregoing,
the Agent and each Lender may disclose any such confidential information,
without notice to the Borrower or any other Loan Party, to Governmental
Authorities in connection with any regulatory examination of the Agent or such
Lender or in accordance with the regulatory compliance policy of the Agent or
such Lender.

 

- 78 -



--------------------------------------------------------------------------------

Section 12.9. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, each of the Lenders, any affiliate of the Agent or any Lender, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or reasonable expenses of
every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding lost profits,
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
indemnification in respect of which is specifically covered by Section 3.12. or
4.1. or expressly excluded from the coverage of such Sections 3.12. or 4.1.)
incurred by an Indemnified Party in connection with, arising out of, or by
reason of, any suit, cause of action, claim, arbitration, investigation or
settlement, consent decree or other proceeding (the foregoing referred to herein
as an “Indemnity Proceeding”) which is in any way related directly or indirectly
to: (i) this Agreement or any other Loan Document or the transactions
contemplated thereby; (ii) the making of any Loans hereunder; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loans; (iv) the Agent’s
or any Lender’s entering into this Agreement; (v) the fact that the Agent and
the Lenders have established the credit facility evidenced hereby in favor of
the Borrower; (vi) the fact that the Agent and the Lenders are creditors of the
Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Agent and the Lenders are material
creditors of the Borrower and are alleged to influence directly or indirectly
the business decisions or affairs of the Borrower and the Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; (ix) any
civil penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates or threatens to
violate a sanction enforced by the OFAC; or (x) any violation or non-compliance
by the Borrower or any Subsidiary of any Applicable Law (including any
Environmental Law) including, but not limited to, any Indemnity Proceeding
commenced by (A) the Internal Revenue Service or state taxing authority or
(B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Borrower or its
Subsidiaries (or its respective properties) (or the Agent and/or the Lenders as
successors to the Borrower) to be in compliance with such Environmental Laws;
provided, however, that the Borrower shall not be obligated to indemnify any
Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subsection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party.

 

- 79 -



--------------------------------------------------------------------------------

(b) The Borrower’s indemnification obligations under this Section 12.9. shall
apply to all Indemnity Proceedings arising out of, or related to, the foregoing
whether or not an Indemnified Party is a named party in such Indemnity
Proceeding. In this connection, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Borrower), any account
debtor of the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not relieve the Borrower from any liability that it may have to such Indemnified
Party pursuant to this Section 12.9.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party, notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder, upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

 

- 80 -



--------------------------------------------------------------------------------

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any
other of their obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 12.10. Termination; Survival.

At such time as (a) the outstanding principal balance of the Loans and (b) all
other Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent and the Lenders are entitled under
the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and 12.9. and any
other provision of this Agreement and the other Loan Documents, and the
provisions of Section 12.4., shall continue in full force and effect and shall
protect the Agent and the Lenders (i) notwithstanding any termination of this
Agreement, or of the other Loan Documents, against events arising after such
termination as well as before and (ii) at all times after any such party ceases
to be a party to this Agreement with respect to all matters and events existing
on or prior to the date such party ceased to be a party to this Agreement.

Section 12.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.13. Patriot Act.

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower and the other Loan Parties, which information
includes the name and address of the Borrower and the other Loan Parties and
other information that will allow such Lender or the Agent, as applicable, to
identify the Borrower and the other Loan Parties in accordance with such Act.

 

- 81 -



--------------------------------------------------------------------------------

Section 12.14. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Limitation of Liability.

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement or any of the other
Loan Documents, or any of the transactions contemplated by this Agreement or any
of the other Loan Documents. The Borrower hereby waives, releases, and agrees
not to sue the Agent or any Lender or any of the Agent’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.17. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

Section 12.18. Construction.

The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement and the other Loan Documents with its legal
counsel and that this Agreement and the other Loan Documents shall be construed
as if jointly drafted by the Agent, the Borrower and each Lender.

 

- 82 -



--------------------------------------------------------------------------------

Section 12.19. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE PROPERTY OF THE
BORROWER AND THE OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE
BORROWER AND SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS
AND ACCORDINGLY NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, AGENTS NOR
SHAREHOLDERS OF THE BORROWER SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS
ENTERED INTO BY OR ON BEHALF OF THE BORROWER OR ANY OTHER LOAN PARTY.

[Signatures on Following Pages]

 

- 83 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Andrew P. Blocher

Name:   Andrew P. Blocher Title:   Senior Vice President-Chief Financial Officer
and Treasurer

[Signatures Continued on Next Page]

 

- 84 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

May 4, 2009 with Federal Realty Investment Trust]

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender

By:  

/s/ Amit Khimji

Name:   Amit Khimji Title:   Director

[Signatures Continued on Next Page]

 

- 85 -



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement dated as of

May 4, 2009 with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION
as a Lender

By:  

/s/ William R. Lynch, III

Name:   William R. Lynch, III Title:   Senior Vice President

JPMORGAN CHASE BANK, N.A.
as a Lender

By:  

/s/ Kimberly Turner

Name:   Kimberly Turner Title:   Executive Director

SUNTRUST BANK
as a Lender

By:  

/s/ Gregory T. Horstman

Name:   Gregory T. Horstman Title:   Senior Vice President

REGIONS BANK
as a Lender

By:  

/s/ Cathy A. Casey

Name:   Cathy A. Casey Title:   Managing Director

BANK OF AMERICA, N.A.
as a Lender

By:  

/s/ Michael Edwards

Name:   Michael Edwards Title:   Senior Vice President

 

- 86 -



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA
as a Lender

By:  

/s/ Dan LePage

Name:   Dan LePage Title:   Authorized Signatory

CHEVY CHASE BANK, F.S.B.
as a Lender

By:  

/s/ Frederick H. Denecke

Name:   Frederick H. Denecke Title:   Vice President

CITICORP NORTH AMERICA, INC.
as a Lender

By:  

/s/ Daniel Gouger

Name:   Daniel Gouger Title:   Vice President

COMERICA BANK
as a Lender

By:  

/s/ Adam J. Sheets

Name:   Adam J. Sheets Title:   Vice President

RAYMOND JAMES BANK, FSB
as a Lender

By:  

/s/ James M. Armstrong

Name:   James M. Armstrong Title:   Vice President

 

- 87 -



--------------------------------------------------------------------------------

SCHEDULE 1

Commitments

 

Lender

   Commitment Amount

Wachovia Bank, National Association

   $ 100,000,000

PNC Bank, National Association

   $ 50,000,000

JPMorgan Chase Bank, N.A.

   $ 35,000,000

SunTrust Bank

   $ 35,000,000

Regions Bank

   $ 35,000,000

Bank of America, N.A.

   $ 30,000,000

Royal Bank of Canada

   $ 30,000,000

Chevy Chase Bank, F.S.B.

   $ 25,000,000

Citicorp North America Inc.

   $ 11,000,000

Comerica Bank

   $ 11,000,000

Raymond James Bank, FSB

   $ 10,000,000

Total:

   $ 372,000,000



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of             , 20     (the
“Agreement”) by and among                                          (the
“Assignor”),                                          (the “Assignee”), and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of May 4, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Federal Realty Investment
Trust (the “Borrower”), the financial institutions party thereto and their
permitted assignees under Section 12.5. thereof (the “Lenders”), the Agent, and
the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s rights under the Credit Agreement, all on the
terms and conditions set forth herein; and

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of             , 200     (the “Assignment
Date”), the Assignor hereby irrevocably sells, transfers and assigns to the
Assignee, without recourse, a $             interest (such interest being the
“Assigned Loan”) in and to the Assignor’s Loan and all of the other rights and
obligations of the Assignor under the Credit Agreement, such Assignor’s Note and
the other Loan Documents (representing         % in respect of the aggregate
amount of all Lenders’ outstanding Loans), all voting rights of the Assignor
associated with the Assigned Loan, all rights to receive interest on the
Assigned Loan and all Fees with respect to the Assigned Loan and all other
rights and obligations of the Assignor under the Credit Agreement and the other
Loan Documents with respect to the Assigned Loan, all as if the Assignee were an
original Lender under and signatory to the Credit Agreement holding a Loan equal
to the amount of the Assigned Loan. The Assignee, subject to the terms and
conditions hereof, hereby assumes all obligations of the Assignor with respect
to the Assigned Loan as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Loan equal to the Assigned Loan,
which obligations shall include, but shall not be limited to, the obligation of
the Assignor to indemnify the Agent as provided therein (the foregoing
obligation, together with all other obligations more particularly set forth in
the Credit Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Loan from and after the Assignment Date.

 

A-1



--------------------------------------------------------------------------------

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Agent, the Assignor, and
the other Lenders all of the representations, warranties and covenants of a
Lender under Article XI. of the Credit Agreement. Not in limitation of the
foregoing, the Assignee acknowledges and agrees that, except as set forth in
Section 4 below, the Assignor is making no representations or warranties with
respect to, and the Assignee hereby releases and discharges the Assignor for any
responsibility or liability for: (i) the present or future solvency or financial
condition of the Borrower, any Subsidiary or any other Loan Party, (ii) any
representations, warranties, statements or information made or furnished by the
Borrower, any Subsidiary or any other Loan Party in connection with the Credit
Agreement or otherwise, (iii) the validity, efficacy, sufficiency, or
enforceability of the Credit Agreement, any other Loan Document or any other
document or instrument executed in connection therewith, or the collectibility
of the Assigned Obligations, (iv) the perfection, priority or validity of any
Lien with respect to any collateral at any time securing the Obligations or the
Assigned Obligations under the Notes or the Credit Agreement and (v) the
performance or failure to perform by the Borrower or any other Loan Party of any
obligation under the Credit Agreement or any other Loan Document to which it is
a party. Further, the Assignee acknowledges that it has, independently and
without reliance upon the Agent, or on any affiliate or subsidiary thereof, the
Assignor or any other Lender and based on the financial statements supplied by
the Borrower and such other documents and information as it has deemed
appropriate, made its own credit and legal analysis and decision to become a
Lender under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation. Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default. The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, such amount as they may agree.

Section 3. Payments by Assignor. The Assignor agrees to pay to the Agent on the
Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement and that the Assignor is
not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Loan owing to the Assignor (without

 

A-2



--------------------------------------------------------------------------------

reduction by any assignments thereof which have not yet become effective) is
$                    ; and (b) it is the legal and beneficial owner of the
Assigned Loan which is free and clear of any adverse claim created by the
Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement, (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered in connection therewith or pursuant thereto and
such other documents and information (including without limitation the Loan
Documents) as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (c) appoints and authorizes the Agent to
take such action as contractual representative on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Agent by the terms
thereof together with such powers as are reasonably incidental thereto; and
(d) agrees that, if not already a Lender and to the extent of the Assigned Loan,
it will become a party to and shall be bound by the Credit Agreement and the
other Loan Documents to which the other Lenders are a party on the Assignment
Date and will perform in accordance therewith all of the obligations which are
required to be performed by it as a Lender.

Section 6. Recording and Acknowledgment by the Agent. Following the execution of
this Agreement, the Assignor will deliver to the Agent (a) a duly executed copy
of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Note. Upon such acknowledgment and recording, from and after the
Assignment Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, Fees and other
amounts) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Assignment Date directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth on Schedule 1 attached
hereto.

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions set forth on Schedule 1 attached
hereto or as the Assignee may otherwise notify the Agent.

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5.(b) of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof. Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder to the extent of the Assigned

 

A-3



--------------------------------------------------------------------------------

Loan and (ii) the Assignor shall, to the extent provided in this Agreement,
relinquish its rights (except as otherwise provided in Section 12.10. of the
Credit Agreement) and be released from its obligations under the Credit
Agreement with respect to the Assigned Loan; provided, however, that if the
Assignor does not assign its entire interest under the Loan Documents, it shall
remain a Lender entitled to all of the benefits and subject to all of the
obligations thereunder with respect to its Loan.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if Borrower’s consent is required under
Section 12.5.(b) Section 17. Agreements of the Borrower. The Borrower hereby
agrees that the Assignee shall be a Lender under the Credit Agreement having a
Loan equal to the Assigned Loan. The Borrower agrees that the Assignee shall
have all of the rights and remedies of a Lender under the Credit Agreement and
the other Loan Documents as if the Assignee were an original Lender under and
signatory to the Credit Agreement, including, but not limited to, the right of a
Lender to receive payments of principal and interest with respect to the
Assigned Obligations, and to receive Fees payable to the Lenders as provided in
the Credit Agreement. Further, the Assignee shall be entitled to the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee, and if applicable the Assignor, new Notes, as appropriate. Upon
receipt by the Assignor of the amounts due the Assignor under Section 2, the
Assignor agrees to surrender to the Borrower such Assignor’s Notes.]

[Signatures on Following Pages]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR:

[NAME OF ASSIGNOR]

By:

 

 

Name:

 

 

Title:

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

By:

 

 

Name:

 

 

Title:

 

 

Accepted as of the date first written above.

 

AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continued on Following Page]

 

A-5



--------------------------------------------------------------------------------

[Include signature of the Borrower only if required under Section 12.5.(b) of
the Credit Agreement] Agreed and consented to as of the date first written
above.

BORROWER:

FEDERAL REALTY INVESTMENT TRUST

By:

 

 

Name:

 

 

Title:

 

 

 

A-6



--------------------------------------------------------------------------------

SCHEDULE 1

Information Concerning the Assignee

 

Notice Address:   

 

  

 

  

 

   Telephone No.:   

 

   Telecopy No.:   

 

Lending Office:   

 

  

 

  

 

   Telephone No.:   

 

   Telecopy No.:   

 

Payment Instructions:   

 

  

 

  

 

  

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

May     , 2009

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May 4, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate principal
amount equal to $372,000,000.

 

  2. The Borrower requests that such Loans be made available to the Borrower on
May     , 2009.

 

  3. The Borrower hereby requests that the requested Loans all be of the
following Type:

[Check one box only]

 

  ¨ Base Rate Loans

  ¨ LIBOR Loans, each with an initial Interest Period for a duration of:

 

  [Check one box only]    ¨    1 month      ¨    3 months      ¨    6 months

 

  4. The proceeds of this borrowing of Loans will be used for general corporate
purposes.

 

  5. The Borrower requests that the proceeds the Loans be made available to the
Borrower by wire transfer in immediately available funds to:

[insert appropriate wiring instructions]

 

B-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default exists or shall exist, and
(b) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party are
and shall be true and correct in all material respects, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST

By:

 

 

Name:

 

 

Title:

 

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May 4, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.6. of the Credit Agreement, the Borrower hereby requests a
Continuation of LIBOR Loans under the Credit Agreement, and in that connection
sets forth below the information relating to such Continuation as required by
such Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is             , 20    .

 

  2. The aggregate principal amount of Loans subject to the requested
Continuation is $                    .

 

  3. The portion of such principal amount subject to such Continuation is
$                    .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on             , 20    .

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

 

  [Check one box only]    ¨    1 month      ¨    3 months      ¨    6 months

 

C-1



--------------------------------------------------------------------------------

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Event of Default exists or will exist.

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST

By:

 

 

Name:

 

 

Title:

 

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF CONVERSION

            , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Attention: Rex E. Rudy

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May 4, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”), and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 2.7. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is             , 20    .

 

  2. The Loans to be Converted pursuant hereto are currently:

 

  [Check one box only]    ¨    Base Rate Loans      ¨    LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $                    .

 

  4. The portion of such principal amount subject to such Conversion is
$                    .

 

D-1



--------------------------------------------------------------------------------

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

¨    Base Rate Loans ¨    LIBOR Loans, each with an initial Interest Period for
a duration of:

 

[Check one box only]   ¨    1 month   ¨    3 months   ¨    6 months

Other than a conversion to Base Rate Loans, the Borrower hereby certifies to the
Agent and the Lenders that as of the date hereof and as of the date of the
requested Conversion and after giving effect thereto, (a) no Event of Default
exists or will exist and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects on and
as of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents.

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7. of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:  

 

Title:  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

 

$                                            , 20    

FOR VALUE RECEIVED, the undersigned, FEDERAL REALTY INVESTMENT TRUST, a real
estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), in care of Wachovia Bank, National Association, as Agent (the
“Agent”) at Wachovia Bank, National Association, One Wachovia Center, 301 South
College Street, Charlotte, North Carolina 28288, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
                     AND             /100 DOLLARS ($                    ) (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Loan made by the Lender to the Borrower under the Credit Agreement (as herein
defined)), on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount owing hereunder,
at the rates and on the dates provided in the Credit Agreement.

The date, amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loan made
by the Lender.

This Note is one of the Notes referred to in the Credit Agreement dated as of
May 4, 2009 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their permitted assignees under Section 12.5.
thereof (the “Lenders”), the Agent, and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 12.5.(b) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.

 

E-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

SCHEDULE OF LOAN

This Note evidences the Loan made under the within-described Credit Agreement to
the Borrower, on the date and in the principal amount set forth below, subject
to the payments and prepayments of principal set forth below:

 

Date of

Loan

   Principal
Amount of
Loan    Amount
Paid or
Prepaid    Unpaid
Principal
Amount    Notation
Made By                                    

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF OPINION OF COUNSEL

[to be provided]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

                    , 20    

Wachovia Bank, National Association, as Agent

One Wachovia Center

301 South College Street

Mail Code: NC0172

Charlotte, North Carolina 28288

Each of the Lenders Party to the Credit Agreement referred to below

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of May 4, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Federal Realty Investment Trust (the
“Borrower”), the financial institutions party thereto and their permitted
assignees under Section 12.5. thereof (the “Lenders”), Wachovia Bank, National
Association, as Agent (the “Agent”) and the other parties thereto. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders, in his or her capacity as an officer of
the Borrower and not in his or her individual capacity, as follows:

(1) The undersigned is a Responsible Officer of the Borrower, holding the office
indicated below his/her signature to this Compliance Certificate.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) To the best of the undersigned’s knowledge, information and belief after due
inquiry, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Borrower with respect to such
event, condition or failure].

(4) Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1. and 9.4.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

Name:  

 

Title:  

 

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF GUARANTY

THIS GUARANTY dated as of May 4, 2009, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders under that
certain Credit Agreement dated as of May 4, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Federal Realty Investment Trust (the “Borrower”), the financial
institutions party thereto and their permitted assignees under Section 12.5.
thereof (the “Lenders”), the Agent, and the other parties thereto, and (b) the
Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Lenders through their
collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Lenders making, and continuing to make, such financial accommodations to
the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following, whether now existing or hereafter arising, (collectively referred to
as the “Guarantied Obligations”): (a) all indebtedness and obligations owing by
the Borrower to any Lender or the Agent under or in connection with the Credit
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Loans, and the payment of all interest, Fees,
charges, attorneys’ fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all

 

H-1



--------------------------------------------------------------------------------

expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders and the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder; and
(d) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Lenders or the Agent shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against the Borrower, any other Guarantor
or any other Person or commence any suit or other proceeding against the
Borrower, any other Guarantor or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Guarantor or any other Person; or (c) to make demand of the Borrower,
any other Guarantor or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Lenders or the Agent which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
the Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a) (i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document, or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents, or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Agent or the Lenders of any security for the
Guarantied Obligations, or any sale, exchange, release or surrender of, or
realization on, any collateral securing any of the Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

H-2



--------------------------------------------------------------------------------

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;

(h) any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Borrower to the Agent or the
Lenders, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or

(j) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document (other than this
Guaranty, as to which each Guarantor’s Agreement is required); (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Obligations; (d) release any other Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Guarantor or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Lenders shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby severally with
respect to itself only makes to the Agent and the Lenders all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

H-3



--------------------------------------------------------------------------------

Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Agent and/or the Lenders shall be entitled to receive from each
Guarantor, upon demand therefor, the sums which otherwise would have been due
had such demand or acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Agent, or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Guarantied Obligations, and the Agent or
such Lender repays all or part of said amount by reason of (a) any judgment,
decree or order of any court or administrative body of competent jurisdiction,
or (b) any settlement or compromise of any such claim effected by the Agent or
such Lender with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent or such Lender for the amounts so repaid or recovered to the same
extent as if such amount had never originally been paid to the Agent or such
Lender.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent and
the Lenders and shall forthwith pay such amount to the Agent to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or to be held by the Agent as
collateral security for any Guarantied Obligations existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any

 

H-4



--------------------------------------------------------------------------------

Taxes, subject to Section 3.12. of the Credit Agreement), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall, subject to Section 3.12. of the
Credit Agreement, pay to the Agent and the Lenders such additional amount as
will result in the receipt by the Agent and the Lenders of the full amount
payable hereunder had such deduction or withholding not occurred or been
required.

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent, each Lender and
each affiliate of the Agent or any Lender, at any time during the continuance of
an Event of Default, without any prior notice to such Guarantor or to any other
Person, any such notice being hereby expressly waived, but in the case of a
Lender or an affiliate of a Lender, subject to receipt of the prior written
consent of the Agent exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Agent, such Lender, or any affiliate of the Agent or such Lender, to or for
the credit or the account of such Guarantor against and on account of any of the
Guarantied Obligations, although such obligations shall be contingent or
unmatured.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from the
Borrower (collectively, the “Junior Claims”) shall be subordinate and junior in
right of payment to all Guarantied Obligations. If an Event of Default shall
exist, then no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from the Borrower on account of
or in any manner in respect of any Junior Claim until all of the Guarantied
Obligations have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise. The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders) shall be determined in any such
Proceeding are referred to as the “Avoidance Provisions”. Accordingly, to the
extent that the obligations of any Guarantor hereunder would otherwise be
subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent and the Lenders), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to

 

H-5



--------------------------------------------------------------------------------

preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent and the
Lenders that would not otherwise be available to such Person under the Avoidance
Provisions.

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Guarantors, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Agent or the Lenders shall have any duty whatsoever to advise any Guarantor
of information regarding such circumstances or risks.

Section 16. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL, ETC.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE GUARANTORS HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE GUARANTORS, THE AGENT OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
GUARANTORS, THE AGENT OR ANY OF THE LENDERS PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM. EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF

 

H-6



--------------------------------------------------------------------------------

ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.

Section 18. Loan Accounts. The Agent and each Lender may maintain books and
accounts setting forth the amounts of principal, interest and other sums paid
and payable with respect to the Guarantied Obligations, and in the case of any
dispute relating to any of the outstanding amount, payment or receipt of any of
the Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed conclusive evidence of the amounts and other matters set forth
herein, absent manifest error. The failure of the Agent or any Lender to
maintain such books and accounts shall not in any way relieve or discharge any
Guarantor of any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
any Lender in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or any Lender of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding. The Lenders may, in accordance with the applicable provisions of the
Credit Agreement, assign, transfer or sell any Guarantied Obligation, or grant
or sell participations in any Guarantied Obligations, to any Person without the
consent of, or notice to, any Guarantor and without releasing, discharging or
modifying any Guarantor’s obligations hereunder. Subject to Section 12.8. of the
Credit Agreement, each Guarantor hereby consents to the delivery by the Agent or
any Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor. No Guarantor

 

H-7



--------------------------------------------------------------------------------

may assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

H-8



--------------------------------------------------------------------------------

Section 29. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signature on Next Page]

 

H-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTORS] By:  

 

Name:  

 

Title:  

 

 

Address for Notices: c/o Federal Realty Investment Trust 1626 East Jefferson
Street Rockville, Maryland 20852-4041 Attn: General Counsel Telephone:   (301)
998-8100 Telecopy:   (301) 998-3715

 

H-10



--------------------------------------------------------------------------------

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of                     , 20    , executed and
delivered by                                         , a
                    (the “New Guarantor”), in favor of (a) WACHOVIA BANK,
NATIONAL ASSOCIATION, in its capacity as Agent (the “Agent”) for the Lenders
under that certain Credit Agreement dated as of May 4, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Federal Realty Investment Trust (the “Borrower”), the
financial institutions party thereto and their permitted assignees under
Section 12.5. thereof (the “Lenders”), the Agent, and the other parties thereto,
and (b) the Lenders.

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make
available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Lenders through
their collective efforts;

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Lenders making such financial accommodations available to the
Borrower under the Credit Agreement and, accordingly, the New Guarantor is
willing to guarantee the Borrower’s obligations to the Agent and the Lenders on
the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Lenders continuing to make such financial accommodations to the
Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of May 4, 2009 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent
and the Lenders and assumes all obligations of a “Guarantor” thereunder and
agrees to be bound thereby, all as if the New Guarantor had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

H-11



--------------------------------------------------------------------------------

(b) makes to the Agent and the Lenders as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty with
respect to itself and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

H-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

 

Address for Notices: c/o Federal Realty Investment Trust 1626 East Jefferson
Street Rockville, Maryland 20852-4041 Attn: General Counsel Telephone:   (301)
998-8100 Telecopy:   (301) 998-3715

 

Accepted: WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent By:  

 

Name:  

 

Title:  

 

 

H-13